Exhibit 10.1

 

Execution Version

 

 

 

 

CREDIT AND SECURITY AGREEMENT

dated as of August 4, 2016

by and among

APTEVO THERAPEUTICS INC.,

Aptevo BioTherapeutics LLC,

Aptevo Research and Development LLC,

 

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent,

and

THE LENDERS

FROM TIME TO TIME PARTY HERETO

[gjeypdz4t4pk000001.jpg]

 

 

 

 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 - DEFINITIONS

1

 

 

 

 

Section

1.1 

Certain Defined Terms

1

 

 

 

 

Section

1.2 

Accounting Terms and Determinations

23

 

 

 

 

Section

1.3 

Other Definitional and Interpretive Provisions

23

 

 

ARTICLE 2 - LOANS

24

 

 

 

 

Section

2.1 

Loans.

24

 

 

 

 

Section

2.2 

Interest, Interest Calculations and Certain Fees.

27

 

 

 

 

Section

2.3 

Notes

29

 

 

 

 

Section

2.4 

Reserved.

29

 

 

 

 

Section

2.5 

Reserved.

29

 

 

 

 

Section

2.6 

General Provisions Regarding Payment; Loan Account.

29

 

 

 

 

Section

2.7 

Maximum Interest

29

 

 

 

 

Section

2.8 

Taxes; Capital Adequacy.

30

 

 

 

 

Section

2.9 

Appointment of Borrower Representative.

33

 

 

 

 

Section

2.10 

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.

34

 

 

 

 

Section

2.11 

Reserved

36

 

 

 

 

Section

2.12 

Termination; Restriction on Termination.

36

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

37

 

 

 

 

Section

3.1 

Existence and Power

37

 

 

 

 

Section

3.2 

Organization and Governmental Authorization; No Contravention

37

 

 

 

 

Section

3.3 

Binding Effect

37

 

 

 

 

Section

3.4 

Capitalization

37

 

 

 

 

Section

3.5 

Financial Information

38

 

 

 

 

Section

3.6 

Litigation

38

 

 

 

 

Section

3.7 

Ownership of Property

38

 

 

 

 

Section

3.8 

No Default

38

 

 

 

 

i

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Section

3.9 

Labor Matters

38

 

 

 

 

Section

3.10 

Regulated Entities

38

 

 

 

 

Section

3.11 

Margin Regulations

38

 

 

 

 

Section

3.12 

Compliance With Laws; Anti-Terrorism Laws.

38

 

 

 

 

Section

3.13 

Taxes

39

 

 

 

 

Section

3.14 

Compliance with ERISA.

39

 

 

 

 

Section

3.15 

Consummation of Financing Documents; Brokers

40

 

 

 

 

Section

3.16 

Related Transactions

40

 

 

 

 

Section

3.17 

Material Contracts

40

 

 

 

 

Section

3.18 

Compliance with Environmental Requirements; No Hazardous Materials

40

 

 

 

Section

3.19 

Intellectual Property and License Agreements

41

 

 

 

 

Section

3.20 

Solvency

41

 

 

 

 

Section

3.21 

Full Disclosure

41

 

 

 

 

Section

3.22 

Interest Rate

41

 

 

 

 

Section

3.23 

Subsidiaries

41

 

 

 

 

Section

3.24 

Representations and Warranties Incorporated from Operative Documents; Separation
and Distribution Agreement

41

 

 

 

Section

3.25 

Accuracy of Schedules

42

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

42

 

 

 

 

Section

4.1 

Financial Statements and Other Reports

42

 

 

 

 

Section

4.2 

Payment and Performance of Obligations

43

 

 

 

 

Section

4.3 

Maintenance of Existence

43

 

 

 

 

Section

4.4 

Maintenance of Property; Insurance

43

 

 

 

 

Section

4.5 

Compliance with Laws and Material Contracts

44

 

 

 

 

Section

4.6 

Inspection of Property, Books and Records

44

 

 

 

 

Section

4.7 

Use of Proceeds

45

 

 

 

 

Section

4.8 

Estoppel Certificates

45

 

 

 

 

Section

4.9 

Notices of Material Contracts, Litigation and Defaults

45

 

 

 

 

Section

4.10 

Hazardous Materials; Remediation.

46

 

 

 

 

ii

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Section

4.11 

Further Assurances

46

 

 

 

 

Section

4.12 

Reserved

48

 

 

 

 

Section

4.13 

Power of Attorney

48

 

 

 

 

Section

4.14 

Reserved

48

 

 

 

 

Section

4.15 

Schedule Updates

48

 

 

 

 

Section

4.16 

Intellectual Property and Licensing

48

 

 

 

 

Section

4.17 

Regulatory Reporting and Covenants.

49

 

 

ARTICLE 5 - NEGATIVE COVENANTS

50

 

 

 

 

Section

5.1 

Debt; Contingent Obligations

50

 

 

 

 

Section

5.2 

Liens

50

 

 

 

 

Section

5.3 

Distributions

50

 

 

 

 

Section

5.4 

Restrictive Agreements

50

 

 

 

 

Section

5.5 

Payments and Modifications of Subordinated Debt

51

 

 

 

 

Section

5.6 

Consolidations, Mergers and Sales of Assets; Change in Control.

51

 

 

 

 

Section

5.7 

Purchase of Assets, Investments

52

 

 

 

 

Section

5.8 

Transactions with Affiliates

52

 

 

 

 

Section

5.9 

Modification of Organizational Documents

52

 

 

 

 

Section

5.10 

Modification of Certain Agreements

52

 

 

 

 

Section

5.11 

Conduct of Business

52

 

 

 

 

Section

5.12 

Reserved

52

 

 

 

 

Section

5.13 

Limitation on Sale and Leaseback Transactions

52

 

 

 

 

Section

5.14 

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

52

 

 

 

Section

5.15 

Compliance with Anti-Terrorism Laws

53

 

 

 

 

Section

5.16 

Change in Accounting

53

 

 

iii

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

ARTICLE 6 - FINANCIAL COVENANTS 

53

 

 

 

 

Section

6.1 

Additional Defined Terms

53

 

 

 

 

Section

6.2 

Minimum Net Commercial Product Revenue

54

 

 

 

 

Section

6.3 

Evidence of Compliance

54

 

 

ARTICLE 7 - CONDITIONS

54

 

 

 

 

Section

7.1 

Conditions to Closing

54

 

 

 

 

Section

7.2 

Conditions to Each Loan

55

 

 

 

 

Section

7.3 

Searches

55

 

 

 

 

Section

7.4 

Post Closing Requirements

56

 

 

ARTICLE 8 – REGULATORY MATTERS

56

 

 

 

 

Section

8.1 

Reserved

56

 

 

 

 

Section

8.2 

Representations and Warranties

56

 

 

 

 

Section

8.3 

Healthcare Operations

58

 

 

ARTICLE 9 - SECURITY AGREEMENT

59

 

 

 

 

Section

9.1 

Generally

59

 

 

 

 

Section

9.2 

Representations and Warranties and Covenants Relating to Collateral.

59

 

 

 

ARTICLE 10 - EVENTS OF DEFAULT

63

 

 

 

 

Section

10.1 

Events of Default

63

 

 

 

 

Section

10.2 

Acceleration and Suspension or Termination of Term Loan Commitment

65

 

 

 

Section

10.3 

UCC Remedies.

65

 

 

 

 

Section

10.4 

Reserved.

67

 

 

 

 

Section

10.5 

Default Rate of Interest

67

 

 

 

 

Section

10.6 

Setoff Rights

67

 

 

 

 

Section

10.7 

Application of Proceeds.

68

 

 

 

 

Section

10.8 

Waivers.

68

 

 

 

 

Section

10.9 

Injunctive Relief

71

 

 

 

 

Section

10.10 

Marshalling; Payments Set Aside

71

 

 

ARTICLE 11 - AGENT

71

 

 

 

 

Section

11.1 

Appointment and Authorization

71

iv

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

 

 

 

Section

11.2 

Agent and Affiliates

71

 

 

 

 

Section

11.3 

Action by Agent

71

 

 

 

 

Section

11.4 

Consultation with Experts

72

 

 

 

 

Section

11.5 

Liability of Agent

72

 

 

 

 

Section

11.6 

Indemnification

72

 

 

 

 

Section

11.7 

Right to Request and Act on Instructions

72

 

 

 

 

Section

11.8 

Credit Decision

73

 

 

 

 

Section

11.9 

Collateral Matters

73

 

 

 

 

Section

11.10 

Agency for Perfection

73

 

 

 

 

Section

11.11 

Notice of Default

73

 

 

 

 

Section

11.12 

Assignment by Agent; Resignation of Agent; Successor Agent.

73

 

 

 

 

Section

11.13 

Payment and Sharing of Payment.

74

 

 

 

 

Section

11.14 

Right to Perform, Preserve and Protect

75

 

 

 

 

Section

11.15 

Additional Titled Agents

75

 

 

 

 

Section

11.16 

Amendments and Waivers.

76

 

 

 

 

Section

11.17 

Assignments and Participations.

77

 

 

 

 

Section

11.18 

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

79

 

 

 

Section

11.19 

Reserved

80

 

 

 

 

Section

11.20 

Definitions

80

 

 

 

 

ARTICLE 12 - MISCELLANEOUS

81

 

 

 

 

Section

12.1 

Survival

81

 

 

 

 

Section

12.2 

No Waivers

81

 

 

 

 

Section

12.3 

Notices.

81

 

 

 

 

Section

12.4 

Severability

82

 

 

 

 

Section

12.5 

Headings

82

 

 

 

 

Section

12.6 

Confidentiality

82

 

 

 

 

Section

12.7 

Waiver of Consequential and Other Damages

83

 

 

 

 

Section

12.8 

GOVERNING LAW; SUBMISSION TO JURISDICTION

83

 

 

 

 

v

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Section

12.9 

WAIVER OF JURY TRIAL

83

 

 

 

 

Section

12.10 

Publication; Advertisement.

84

 

 

 

 

Section

12.11 

Counterparts; Integration

84

 

 

 

 

Section

12.12 

No Strict Construction

84

 

 

 

 

Section

12.13 

Lender Approvals

84

 

 

 

 

Section

12.14 

Expenses; Indemnity

85

 

 

 

 

Section

12.15 

RESERVED.

86

 

 

 

 

Section

12.16 

Reinstatement

86

 

 

 

 

Section

12.17 

Successors and Assigns

86

 

 

 

 

Section

12.18 

USA PATRIOT Act Notification

86

 

 

 

vi

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Execution Version

 

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of August 4, 2016 by and among Aptevo Therapeutics inc., a Delaware corporation,
APTEVO BIOTHERAPEUTICS LLC, a Delaware limited liability company, APTEVO
RESEARCH AND DEVELOPMENT LLC, a Delaware limited liability company and  any
additional borrower that may hereafter be added to this Agreement (each,
individually as a “Borrower”, and collectively with any entities that become
party hereto as Borrower and each of their successors and permitted assigns, the
“Borrowers”), MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and permitted assigns of MCF in
such capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means seven and six tenths percent (7.60%).

“Aptevo Therapeutics” means Aptevo Therapeutics Inc., a Delaware corporation.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means a per annum rate of interest equal to the greater of (a) 
three and one half percent (3.5%) and (b) the rate of interest announced, from
time to time, within Wells Fargo Bank, National Association (“Wells Fargo”) at
its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked

2

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

person” on the most current list published by OFAC or other similar list or is
named as a “listed person” or “listed entity” on other lists made under any
Anti-Terrorism Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.  

“Borrower Representative” means Aptevo Therapeutics, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events:  (a) other than as a
direct result of the Emergent Spinoff Transaction, any Person other than another
Borrower or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of any Borrower (or other securities convertible into such voting stock)
representing more than 50% of the combined voting power of all voting stock of
any Borrower; (b) any Borrower ceases to own, directly or indirectly, 100% of
the capital stock of any of its Subsidiaries (with the exception of any
Subsidiaries permitted to be dissolved, merged or otherwise disposed of to the
extent otherwise permitted by this Agreement); or (c) the occurrence of a
“Change of Control” or “Change in Control” or terms of similar import under any
document or instrument governing or relating to Debt of or equity in such
Person.  As used herein, “beneficial ownership” shall have the meaning provided
in Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

“Commercial Products” means each of the WinRho product, HepaGam B product, the
VARIZIG product, the IXINITY product and any other commercial products developed
or in-licensed by the Borrowers in accordance with the terms of this Agreement.

“Commitment Annex” means Annex A to this Agreement.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

3

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) that is outside of routine monitoring
and monitoring required under applicable Laws of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document, and any Person whose
equity interests or portion thereof have been pledged or hypothecated to Agent
under any Financing Document; provided, however, that in no event shall any
Excluded Foreign Subsidiary or Excluded Domestic Holdco be a “Credit Party” for
purposes of this Agreement or the other Financing Documents.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the Ordinary Course of Business and which do
not remain unpaid more than ninety (90) days past the invoice date, (d) all
capital leases of such Person, (e) all non-contingent obligations of such Person
to reimburse any bank or other Person in respect of amounts paid under a letter
of credit, banker’s acceptance or similar instrument, (f) all equity securities
of such Person subject to repurchase or redemption other than at the sole option
of such Person, (g) all

4

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts but in each case solely to the
extent carried on the balance sheet of such Person as a liability in accordance
with GAAP, (i) all Debt of others Guaranteed by such Person, and (j) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defined Period” has the meaning set forth in Section 6.1.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items, and containing
such other terms and conditions as Agent may reasonably require.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
or (b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a biologic license application for any Product, as
appropriate, as that term is defined in the FDCA.

“Emergent” means Emergent BioSolutions Inc., a Delaware corporation.

“Emergent Spinoff Transaction” means the legal reorganization of Emergent
separating its life sciences businesses into two independent, publicly-traded
companies (the “Separation”) to consist of (i) Aptevo Therapeutics, which will
be the spun-off entity that will own and operate Emergent’s biosciences business
and (ii) Emergent, which will own and operate the other business, it being
understood and agreed that the spin-off transaction related to the foregoing
shall be as described in the Form 10 filed by Emergent with the United States
Securities and Exchange Commission on April 15, 2015, as amended by Amendment 1
thereto filed May 31, 2016, Amendment 2 thereto filed June 28, 2016, Amendment 3
thereto filed on July 7, 2016, and Amendment 4 thereto filed on July 13, 2016
(as amended by the foregoing and pursuant to any other filings made by Emergent
with the United States Securities and Exchange Commission prior to the Closing
Date, the “Form 10”) and in accordance with the Separation and Distribution
Agreement.

5

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Emergent Spinoff Date” means August 1, 2016.

“Emergent Spinoff Documents” means the Separation and Distribution Agreement by
and between Emergent and Aptevo Therapeutics, dated as of July 29, 2016, as
amended, restated, supplemented or otherwise modified from time to time prior to
the Closing Date (the “Separation and Distribution Agreement”), the Transition
Services Agreement, dated as of July 29, 2016, by and between Emergent and
Aptevo Therapeutics, the Product License Agreement, dated as of July 29, 2016,
by and between Emergent and Aptevo Therapeutics, the Trademark License
Agreement, dated as of July 29, 2016, by and between Emergent and Aptevo
Therapeutics, the Canadian Distributor Agreement, dated as of July 29, 2016, by
and between Emergent and Aptevo Therapeutics, the Manufacturing Services
Agreement, dated as of July 29, 2016, by and between Emergent and Aptevo
Therapeutics and each other document, agreement and/or instrument executed by
Borrower in connection therewith and with the Emergent Spinoff Transaction.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements pertaining to the environment, natural
resources, pollution, health (including any environmental clean-up statutes and
all regulations adopted by any local, state, federal or other Governmental
Authority, and any statute, ordinance, code, order, decree, law rule or
regulation all of which pertain to or impose liability or standards of conduct
concerning medical waste or medical products, equipment or supplies), safety or
clean-up that apply to any Borrower and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state or local laws, any amendments thereto, and
the regulations promulgated pursuant to said laws, together with all amendments
from time to time to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower (including as a result of its membership of the Controlled Group)
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Domestic Holdco” means a wholly-owned Subsidiary of Borrower
substantially all the assets of which consist of capital stock or other equity
interests in the Excluded Foreign Subsidiary held directly or indirectly by such
Subsidiary and that does not engage in any business, operations or activity
other than that of a holding company.  For the avoidance of doubt, it is
understood and agreed that no Excluded Domestic Holdcos exist as of the Closing
Date.

6

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Excluded Foreign Subsidiaries” means, collectively, (a) Aptevo Europe Limited
and (b) each other Subsidiary of Borrower not organized under the laws of the
United States, a state thereof, or the District of Columbia (a “Foreign
Subsidiary”) to the extent a 956 Impact (as defined below) exists with respect
to such Subsidiary.  A “956 Impact” will be deemed to exist to the extent the
issuance of a guaranty by, grant of a Lien by, or pledge of greater than
two-thirds of the voting stock of, a Foreign Subsidiary would in the reasonable
judgment of the Borrowers results in material incremental income tax liability
as a result of the application of Section 956 of the Code, taking into account
actual anticipated repatriation of funds, foreign tax credits and other relevant
factors.

“Excluded Property” means, collectively:

(a)voting shares of any (A) Excluded Foreign Subsidiary of Borrower or (B)
Excluded Domestic Holdco, in each case, in excess of 65% of all of the issued
and outstanding voting shares of capital stock of such subsidiary if, in each
case, a pledge of a greater percentage would result in a 956 Impact existing;

(b)any lease, license, contract, property right or agreement as to which, if and
to the extent that, and only for so long as the grant of a security interest
therein shall (1) constitute or result in a breach, termination or default under
any such lease, license, contract, property right or agreement or render it
unenforceable, (2) be prohibited by any applicable law or (3) require the
consent of any third party that cannot be obtained after the use of commercially
reasonable efforts to obtain such consent (in each case of clauses (1), (2) and
(3), other than to the extent that any such breach, termination, default,
prohibition or requirement for consent would be rendered ineffective pursuant to
Sections 9-406 or 9-408 of the UCC of any relevant jurisdiction or any other
applicable Law); provided that such security interest shall attach immediately
to each portion of such lease, license, contract, property rights or agreement
that does not result in any of the consequences specified above; and

(c)Intellectual Property except to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds (provided that, for avoidance of doubt, neither Agent nor any Lender
shall have any right to transfer or dispose of any Intellectual Property as a
result of this clause (c)), and for the avoidance of any doubt, the Collateral
shall include, and Agent shall have a Lien and security interest in, (i) all IP
Proceeds, (ii) all payments with respect to IP Proceeds that are received after
the commencement of a bankruptcy or insolvency proceeding and (iii) except to
the extent excluded by clause (b) above, all license and sublicense agreements
to which any Borrower is a party and all rights granted to such Borrower
thereunder, including without limitation, the license and sublicense agreements
entered into between any Borrower and Emergent in connection with the Emergent
Spinoff Transaction,

provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions, receivables or replacements of Excluded Property (unless such
proceeds, products, substitutions, receivables or replacements would otherwise
constitute Excluded Property)

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental agreement
(and any associated rules or regulations promulgated thereunder) entered into in
connection therewith, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

7

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent, for its own account, in connection with the execution of this
Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof.  

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or

8

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

asbestos-containing materials; underground or above-ground storage tanks,
whether empty or containing any substance; any substance the presence of which
is prohibited by any Environmental Laws; toxic mold, any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law,
including:  (a) any “hazardous substance” defined as such in (or for purposes
of) CERCLA, or any so-called “superfund” or “superlien” Law, including the
judicial interpretation thereof; (b) any “pollutant or contaminant” as defined
in 42 U.S.C.A. § 9601(33); (c) any material now defined as “hazardous waste”
pursuant to 40 C.F.R. Part 260; (d) any petroleum or petroleum by-products,
including crude oil or any fraction thereof; (e) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (f) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; (g) any toxic
or harmful substances, wastes, materials, pollutants or contaminants (including,
without limitation, asbestos, polychlorinated biphenyls, flammable explosives,
radioactive materials, infectious substances, materials containing lead-based
paint or raw materials which include hazardous constituents); and (h) any other
toxic substance or contaminant that is subject to any Environmental Laws.  

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval, manufacture, production, analysis, distribution, importation,
exportation, use, handling, quality, reimbursement, sale, labeling, advertising,
promotion, or postmarket requirements of any biologic, Product, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state or foreign laws, pharmacy laws, Medicare,
Medicaid, and all Laws pursuant to which Permits are issued, in each case, as
the same may be amended from time to time.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived

9

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

from or relating to any Intellectual Property of any Borrower, and any claims
for damage by way of any past, present or future infringement of any
Intellectual Property of any Borrower (including, without limitation, all cash,
royalty fees, other proceeds, Accounts and General Intangibles that consist of
rights of payment to or on behalf of a Borrower and the proceeds from the sale,
licensing or other disposition of all or any part of, or rights in, any
Intellectual Property by or on behalf of a Credit Party).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to and as permitted by
Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one half of one percent (0.5)% and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import shall mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (b) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing

10

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Document, (d) the existence or perfection of any security interest granted in
any Financing Document, (e) the value of any material Collateral, or (f) a
material impairment of the prospect of repayment of any portion of the
Obligations.  

“Material Contracts” means (a) the Operative Documents, (b) Subordinated Debt
Documents, (c) the agreements listed on Schedule 3.17, (d) that certain
$20,000,000 promissory note issued by Emergent in favor of Aptevo Therapeutics
on July 29, 2016 (the “Emergent Promissory Note”), and (e) any agreement or
contract to which such Credit Party or its Subsidiaries is a party the loss or
termination of which would reasonably be expected to result in a Material
Adverse Effect.  

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.

“Maturity Date” means the date that is February 1, 2021.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and permitted assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Net Commercial Product Revenue” has the meaning set forth in Section 6.1.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

11

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and the Emergent Spinoff
Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in a manner consistent with past practices in all material
respects.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

“Participant Register” has the meaning set for in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product approvals,
provider numbers or provider authorizations, supplier numbers, marketing
authorizations, drug authorizations and approvals, other authorizations,
registrations, permits, consents and approvals required under an applicable Law
to be held by a Credit Party, and which are issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries.   Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:

12

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(a)dispositions of Inventory in the Ordinary Course of Business and not pursuant
to any bulk sale;

(b)dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in, or is surplus to, the business of such Borrower and
its Subsidiaries;

(c)dispositions consisting of, or entry into, Permitted Licenses;

(d)dispositions of obsolete or worn out furniture, fixtures and equipment,
whether now owned or hereafter acquired, in the Ordinary Course of Business;

(e)dispositions approved by Agent;

(f)the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their Subsidiaries;

(g)dispositions of Accounts to a third party in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business exclusive of
factoring or similar arrangements;

(h)the termination of Swap Contracts in the Ordinary Course of Business;

(i)the expiration or termination of the license for a monoclonal antibody
therapeutic that is currently in pre-clinical development for Alzheimer’s
disease and

(j)dispositions of assets other than those described in clauses (a) through (i)
above for cash at fair value if all of the following conditions are met:  (i)
the assets are not Intellectual Property, (ii) the applicable Borrower or
Subsidiary determines in good faith is no longer used or useful in the business
of such Borrower and its Subsidiaries, (iii) the market value of assets sold or
otherwise disposed of in any single transaction or series of related
transactions does not exceed  $250,000 and the aggregate market value of the
assets sold or otherwise disposed of in any fiscal year does not exceed $500,000
and (iv) the net cash proceeds of such disposition are applied to the extent
required by Section 2.1(a)(ii)(B)(iii).

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
their Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
Agent notice of the commencement of such contest and upon request by Agent, from
time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition; (d) the
Collateral or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrowers
or their Subsidiaries; and (e) upon a final determination of such contest,
Borrowers and their Subsidiaries shall promptly comply with the requirements
thereof.

13

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Permitted Contingent Obligations” means

(a)Contingent Obligations arising in respect of the Debt under the Financing
Documents or with respect to other Permitted Debt (other than pursuant to clause
(k) of the definition thereof), provided that (i) any such Contingent Obligation
is subordinated to the Obligations to the same extent as the Debt to which it
relates is subordinated to the Obligations and (ii) no Credit Party may incur
Contingent Obligations under this clause (a) in respect of Debt incurred by any
Person that is not a Borrower or Guarantor;

(b)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c)Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 5.1 (including any Permitted Refinancings thereof);

(d)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $250,000 in the aggregate at any time outstanding;

(e)Contingent Obligations arising under indemnity agreements with title insurers
to cause such title insurers to issue title insurance policies;

(f)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

(g)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and

(h)other Contingent Obligations not permitted by clauses (a) through (g) above,
not to exceed $250,000 in the aggregate at any time outstanding.  

“Permitted Debt” means:  

(a)Borrowers’ and their Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

(b)Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

(c)purchase money Debt and capital leases not to exceed $1,000,000 at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

(d)Debt existing on the date of this Agreement and described on Schedule 5.1
(including any Permitted Refinancings thereof);

14

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(e)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

(f)Debt in the form of insurance premiums financed through the applicable
insurance company;

(g)trade accounts payable arising and which do not remain unpaid more than
ninety (90) days past the invoice date and in the Ordinary Course of Business,
or which are the subject of a Permitted Contest;

(h)without limiting the provisions of Section 5.7 with respect to any Investment
by a Credit Party, Debt consisting of unsecured intercompany loans and advances
(i) incurred by any Borrower owing to one or more other Borrowers, or (ii)
incurred by any Excluded Foreign Subsidiary owing to any Borrower in an amount
for all Excluded Foreign Subsidiaries not to exceed $600,000 incurred in any
fiscal year;

(i)[Reserved];

(j)any Subordinated Debt;

(k)Debt consisting of Permitted Contingent Obligations;

(l)intercompany Debt arising from loans made (i) by a Borrower or Secured
Guarantor to another Borrower or Secured Guarantor, (ii) by a non-Credit Party
Subsidiary of a Borrower to another non-Credit Party Subsidiary of a Borrower,
or (iii) any non-Credit Party Subsidiary to a Credit Party (so long as such Debt
is subordinated to the Obligations owed by the Credit Parties under the
Financing Documents);

(m)the Separation Obligations;

(n)Debt arising from the honoring of an Instrument drawn against insufficient
funds;

(o)Debt related to commercial credit cards that, in the aggregate outstanding at
any one time, does not exceed $400,000, which Debt may be secured by Liens
permitted pursuant to clause (l) of the definition of Permitted Liens;

(p)Debt in respect of taxes, assessments, or government charges to the extent
not resulting in an Event of Default and which is the subject of a Permitted
Contest; and

(q)unsecured debt not included in clauses (a) through (p) above that in the
aggregate outstanding at any time does not exceed $500,000.

“Permitted Distributions” means the following Distributions:  (a) dividends by
any Subsidiary of any Borrower or Secured Guarantor to such parent Borrower or
Secured Guarantor; (b) dividends payable solely in common stock; and
(c) repurchases of stock of former employees, directors or consultants pursuant
to stock purchase agreements so long as an Event of Default does not exist at
the

15

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $250,000 in
the aggregate per fiscal year.

“Permitted Investments” means:  

(a)Investments shown on Schedule 5.7 and existing on the Closing Date;

(b)cash and cash equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$250,000 at any time;

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

(g)Investments consisting of Deposit Accounts in which Agent has received a
Deposit Account Control Agreement (other than Excluded Accounts to the extent
Borrower is compliance with the provisions set forth in Section 5.14);

(h)Investments by any Borrower in any Subsidiary now owned or hereafter created
by such Borrower, which Subsidiary is a Borrower or has provided a Guarantee of
the Obligations of the Borrowers which Guarantee is secured by a Lien granted by
such Subsidiary to Agent in all or substantially all of its property of the type
described in Schedule 9.1 hereto and otherwise made in compliance with
Section 4.11(d);

(i)Investments by any Borrower or Secured Guarantor in another Borrower or
Secured Guarantor;

(j)Investments of cash and cash equivalents in an Excluded Foreign Subsidiary
(either directly or through an Excluded Domestic Holdco) but solely to the
extent that the aggregate amount of such Investments with respect to all
Excluded Foreign Subsidiaries does not, at any time, exceed $600,000 in the
aggregate in any fiscal year; provided that in no event shall the aggregate
amount of Investments made in any Excluded Foreign Subsidiary exceed the amount
necessary (as reasonably determined by the Borrowers) to fund the current and
projected annual operating expenses of such Excluded Foreign Subsidiary (taking
into account its revenue from other sources);

(k)Investments by any Excluded Foreign Subsidiary or Excluded Domestic Holdco in
any other Excluded Foreign Subsidiary or Excluded Domestic Holdco;

16

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(l)to the extent constituting an Investment, the entering into of any Permitted
License;

(m)in-licenses by Borrowers or their Subsidiaries of Intellectual Property (and
rights thereto) and other technology solely in furtherance of preclinical
research and development in the areas of hematology, infectious diseases and
immuno-oncology (it being understood that Borrower shall not be prohibited from
maintaining such an in-license if, after such in-license is entered into, the
research and development undertaken in connection with such in-license becomes
clinical in nature);

(n)Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the Ordinary Course
of Business; and

(o)other Investments in an amount not exceeding $500,000 in the aggregate.

“Permitted License” means:

(a)any license or sublicense of Intellectual Property rights (including licenses
or sublicenses thereto) of a Credit Party to a Borrower or Secured Guarantor;

(b)any non-exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries so
long as all such licenses are granted to third parties or Subsidiaries in the
Ordinary Course of Business, do not result in a legal transfer of title to the
licensed property, and (except in the case of non-exclusive licenses by a Credit
Party to a Subsidiary thereof) have been granted in exchange for fair
consideration;

(c) any exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries to a
third party so long as such licenses do not result in a legal transfer of title
to the licensed property, are exclusive solely as to discrete geographical areas
outside of North America, and have been granted in exchange for fair
consideration;

(d)any exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries to a
third party to the extent such Intellectual Property rights relate solely to
preclinical Products (not, for the avoidance of doubt, clinical Products,
Commercial Products or any other commercial Product) and so long as such
licenses do not result in a legal transfer of title to the licensed property and
have been granted in exchange for fair consideration; and

(e)to the extent not otherwise permitted pursuant to clauses (a)-(d) above, any
exclusive license or sublicense of Intellectual Property rights (including
licenses or sublicenses thereto) of Borrower or its Subsidiaries to a third
party to the extent such Intellectual Property rights relate solely to clinical
Products (not, for the avoidance of doubt, Commercial Products or any other
commercial Product) and so long as such licenses do not result in a legal
transfer of title to the licensed property and have been granted in exchange for
fair consideration; provided that, in each case, either (i)(x)Borrower has
provided Agent copies of the proposed license documentation and such other
information as Agent may reasonably request related to such license at least
five (5) Business Days prior to Borrower’s entry into such license and (y) Agent
has consented to Borrower’s (or its Subsidiary’s) entry into such license; or
(ii) Borrower has prepaid the Term Loans in accordance with Section
2.1(a)(ii)(B)(iv) on the date Borrower or its Subsidiary enters into such
license.

“Permitted Liens” means:  

17

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(a)deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any Pension Plan or
Multiemployer Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s
employees, if any;

(b)deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

(c)carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

(d)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

(e)attachments, appeal bonds, judgments and other similar Liens on Collateral
for sums not exceeding $250,000 in the aggregate arising in connection with
court proceedings; provided, however, that the execution or other enforcement of
such Liens is effectively stayed and the claims secured thereby are the subject
of a Permitted Contest;

(f)with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

(g)Liens and encumbrances in favor of the Agent under the Financing Documents;

(h)Liens existing on the date hereof and set forth on Schedule 5.2 (including
any Permitted Refinancings thereof);

(i)any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

(j)Liens for Taxes or that are the subject of a Permitted Contest or statutory
Liens for Taxes that are not yet due;

(k)precautionary financing statements in connection with operating leases or
consigned goods in the Ordinary Course of Business;

(l)Liens in favor of Wells Fargo in respect of the Wells Fargo Cash Collateral
Account and amounts therein solely to secure obligations of Borrower in respect
of credit cards provided by Wells Fargo to Borrower; and

18

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(m)to the extent constituting the granting of a Lien, the making of a Permitted
Asset Disposition.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a reorganization of a
Borrower or Subsidiary under the laws of a different jurisdiction) that would
not adversely affect the rights and interests of Agent or Lenders and fully
disclosed to Agent within thirty (30) days after such amendments or
modifications have become effective.

“Permitted Refinancing” means Debt constituting a refinancing or extension of
Debt permitted under clauses  (c) or (d) of the definition of Permitted Debt and
that (a) has an aggregate outstanding principal amount not greater than the
aggregate principal amount of the Debt being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Debt being refinanced or
extended, (c) is not entered into as part of a sale leaseback transaction, (d)
is not secured by a Lien on any assets other than the collateral securing the
Debt being refinanced or extended, (e) the obligors of which are the same as the
obligors of the Debt being refinanced or extended and (f) is otherwise on terms
no less favorable to Credit Parties and their Subsidiaries, taken as a whole,
than those of the Debt being refinanced or extended.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, and (b) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the Term
Loan Commitment Amount of such Lender (or, in the event the Term Loan Commitment
shall have been terminated, such Lender’s then outstanding principal advances of
such Lender under the Term Loan), by (ii) the sum of the Term Loan Commitment
(or, in the event the Term Loan Commitment shall have been terminated, the then
outstanding principal advances of such Lenders under the Term Loan) of all
Lenders.

“Recall” means a Person’s removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Register” has the meaning set forth in Section 11.17(a)(iii).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

19

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510 as may be required
under applicable Laws, and those issued by State governments for the conduct of
Borrower’s or any Subsidiary’s business.

“Required Lenders” means at any time Lenders holding (a)  fifty percent (50%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, fifty percent (50%) or more of the
then aggregate outstanding principal balance of the Loans.

“Responsible Officer” means any of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Treasurer, Comptroller, Vice President of
Finance, or any other officer of the applicable Borrower reasonably acceptable
to Agent.

“SEC” means the United States Securities and Exchange Commission.

“Secured Guarantor” means any Credit Party that has executed or delivered, or
shall in the future execute or deliver to Agent, any Guarantee of all or any
portion of the Obligations, the obligations under which are secured by all or
substantially all of its property of the type described in Schedule 9.1 hereto
(other than Excluded Property).

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms hereof.

“Separation Obligations” means indemnification obligations of the Borrower
and/or its Subsidiaries in favor of Emergent and/or its subsidiaries in
connection with the Emergent Spinoff Transaction under the Emergent Spinoff
Documents.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any

20

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Taxes” has the meaning set forth in Section 2.8.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Term Loan” or Term Loans” means, collectively, Term Loan Tranche 1 and Term
Loan Tranche 2.

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A).

21

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.

“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(ii)(B).

“Term Loan Tranche 2 Activation Date” means the date, if any, on which the Agent
receives a Compliance Certificate delivered in accordance with Section 4.1, and
such other documentation and information relating to the following conditions as
Agent may reasonably request, evidencing to Agent’s reasonable satisfaction that
(a) Borrower’s consolidated Net Commercial Product Revenue for the twelve (12)
month period immediately preceding such date is greater than or equal to
$40,000,000 and (b) after the Closing Date, Emergent has paid to Aptevo
Therapeutics not less than $20,000,000, pursuant to the terms of the Emergent
Promissory Note, in unrestricted cash or cash equivalents into a Deposit Account
or Securities Account of Borrower that is subject to a Deposit Account Control
Agreement or a Securities Account Control Agreement, as applicable.

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 2 Commitment Termination Date” means August 31, 2017.

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount and Term Loan Tranche 2
Commitment Amount.

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
tranche of such Lender’s Term Loan Commitments, (a) on the Closing Date with
respect to each such tranche of the Term Loan, the applicable percentage set
forth opposite such Lender’s name on the Commitment Annex under the column “Term
Loan Tranche 1 Commitment Percentage” and “Term Loan Tranche 2 Commitment
percentage”, (if such Lender’s name is not so set forth thereon, then, on the
Closing Date, such percentage for such Lender shall be deemed to be zero), and
(b) on any date following the Closing Date, as applicable to each such tranche
of Term Loan, the percentage equal to (i) the Term Loan Tranche 1 Commitment of
such Lender on such date divided by the aggregate Term Loan Tranche 1
Commitments on such date or (ii) the Term Loan Tranche 2 Commitment of such
Lender on such date divided by the aggregate Term Loan Tranche 2 Commitments on
such date.

“Term Loan Commitments” means the Term Loan Tranche 1 Commitments and the Term
Loan Tranche 2 Commitments.  For the avoidance of doubt, the aggregate Term Loan
Commitments of all Lenders on the Closing Date shall be $35,000,000.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

22

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“Wells Fargo Cash Collateral Account” means that certain Deposit Account
#4059551978 of Borrower at Wells Fargo established and maintained for the sole
purpose of providing cash collateral in favor of Wells Fargo for obligations of
Borrower in respect of certain commercial credit credits provided to Borrower by
Wells Fargo; provided that the aggregate amount on deposit in such Deposit
Account shall not at any time exceed $400,000.

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent on or prior to the Closing Date.  If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Financing Document, and either Borrowers
or the Required Lenders shall so request, Agent, the Lenders and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided, however, that
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Borrowers shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Any obligations of a Person under a lease (whether
existing now or entered into in the future) that is not (or would not be) a
capital lease obligation under GAAP as in effect prior to giving effect to FASB
Accounting Standards Update No. 2016-02, Leases, shall not be treated as a
capital lease obligation solely as a result of the adoption of changes in
GAAP.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the

23

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

parties hereto shall be made in lawful money of the United States and in
immediately available funds.  References to any statute or act shall include all
related current regulations and all amendments to such statutes, acts and
regulations, and any successor statutes, acts and regulations.  All amounts used
for purposes of financial calculations required to be made herein shall be
without duplication.  References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States.  References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. References to any
agreement, instrument or document shall include all amendments thereto, to the
extent permitted herby.  As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or would reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC.  All references herein to times of day shall be
references to daylight or standard time, as applicable.

Article 2 - LOANS

Section 2.1Loans.  

(a)Term Loans.  

(i)Term Loan Amounts.  

(A)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 1 Commitment severally
hereby agrees to make to Borrowers a term loan on the Closing Date in an
original aggregate principal amount equal to the Term Loan Tranche 1 Commitment
(the “Term Loan Tranche 1”).  Each such Lender’s obligation to fund the Term
Loan Tranche 1 shall be limited to such Lender’s Term Loan Tranche 1 Commitment
Percentage, and no Lender shall have any obligation to fund any portion of any
Term Loan required to be funded by any other Lender, but not so funded.  

(B)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 2 Commitment severally
hereby agrees to make to Borrowers a term loan on a Business Day occurring on or
after the Term Loan Tranche 2 Activation Date and prior to the Term Loan Tranche
2 Commitment Termination Date in an original aggregate principal amount equal to
the Term Loan Tranche 2 Commitment (the “Term Loan Tranche 2”).  Each such
Lender’s obligation to fund the Term Loan Tranche 2 shall be limited to such
Lender’s Term Loan Tranche 2 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.  Unless previously terminated, upon the Term
Loan Tranche 2 Commitment Termination Date, the Term Loan Tranche 2 Commitment
shall thereupon automatically be terminated and the Term Loan Tranche 2
Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitments.

(C)No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time.  The Term Loan may be funded in two
advances as described above in an aggregate amount not to exceed the Term Loan
Commitments.  Borrowers shall deliver to Agent a Notice of Borrowing with
respect to each proposed Term Loan advance, such Notice of Borrowing to be
delivered, (i) in the

24

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

case of a Term Loan Tranche 1 borrowing, on the Closing Date or (ii) in the case
of a Term Loan Tranche 2 borrowing, no later than noon (Eastern time) fifteen
(15) Business Days prior to such proposed borrowing.

(ii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.  

(A)There shall become due and payable, and Borrowers shall repay each Term Loan
through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of each Term Loan shall become immediately due and payable in
full on the Termination Date.

(B)There shall become due and payable and Borrowers shall prepay the Term Loans
in the following amounts and at the following times:  

(i)Unless Agent shall otherwise consent in writing, on the date on which any
Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds
in excess of $250,000 with respect to assets upon which Agent maintained a Lien,
an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;

(ii)an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

(iii)unless Agent shall otherwise consent in writing, upon receipt by any Credit
Party of the proceeds of any Asset Disposition in excess of $250,000 in any
fiscal year that is not made in the Ordinary Course of Business, an amount equal
to one hundred percent (100%) of the net cash proceeds of such asset disposition
(net of out-of-pocket expenses and repayment of secured debt permitted under
clause (c) of the definition of Permitted Debt and encumbering such asset), or
such lesser portion as Agent shall elect to apply to the Obligations;

(iv)if Borrower or any of its Subsidiaries enters into any Permitted License
pursuant to clause (e)(ii) of the definition thereof, Borrower shall prepay the
Term Loans in an amount equal to the greater of (x) fifty (50%) of the aggregate
upfront consideration received by Borrower in connection with its entering into
such license and (y) thirty-five percent (35%) of the aggregate outstanding
principal balance of the Term Loans on the date Borrower enters into such
license; provided that in no event shall the prepayment required to be made by
Borrower pursuant to this Section 2.1(a)(ii)(B)(iv) with respect to any single
Permitted License exceed (x) an amount equal to fifty percent (50%) of the
aggregate outstanding principal balance of the Term Loans on the date Borrower
enters into such Permitted License or (y) the aggregate upfront consideration
recorded by Borrower in connection with entering into such Permitted License;

25

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Notwithstanding clause (B)(i) and (B)(iii) above, respectively, the foregoing
and so long as no Event of Default then exists: (1) any such casualty proceeds
may be used by Borrowers within two hundred seventy (270) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as prior to the receipt of such proceeds, Borrowers
have delivered to Agent a reinvestment plan detailing such replacement or
repair; and (2) proceeds of asset dispositions that are not made in the Ordinary
Course of Business may be used by Borrowers within two hundred seventy
(270) days from the receipt of such proceeds to purchase new or replacement
assets of comparable value; and

(C)Borrowers may from time to time, with at least five (5) Business Days prior
delivery to Agent of an appropriately completed Payment Notification, prepay the
Term Loan in whole or in part; provided, however, that each such prepayment
(other than a prepayment in whole) shall be in an amount equal to $1,000,000 or
a higher integral multiple of $1,000,000 and shall be accompanied by any
applicable fees, as set forth in Section 2.2 or any Fee Letter.

(iii)All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).  

(iv)LIBOR Rate.

(A)Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes in Taxes or taxes excluded from the definition of Taxes in
Section 2.8 hereof) and changes in the reserve requirements imposed by the Board
of Governors of the Federal Reserve System (or any successor), which additional
or increased costs would increase the cost of funding loans bearing interest
based upon the LIBOR Rate; provided, however, that notwithstanding anything in
this Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel

26

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in applicable Law”, regardless
of the date enacted, adopted or issued.  In any such event, the affected Lender
shall give Borrowers and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (I) require such Lender to furnish to Borrowers a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

Section 2.2Interest, Interest Calculations and Certain Fees.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid monthly in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.  

(b)Reserved.

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.

(d)Reserved.

(e)Reserved.

(f)Origination Fee. Contemporaneous with Borrowers execution of this Agreement,
Borrowers shall pay Agent, for its own account and not for the benefit of any
other Lenders,

27

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

a fee in an amount equal to the aggregate amount of the Term Loan Commitment
multiplied by one half of one percent (0.5%).  All fees payable pursuant to this
paragraph shall be deemed fully earned when due and payable and non-refundable
as of the closing date.

(g)Reserved.  

(h)Reserved.  

(i)Reserved.

(j)Reserved.  

(k)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to
Borrowers.  Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Borrowers shall not be required to reimburse Agent
for more than two (2) audits per fiscal year.

(l)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

(m)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.

(n)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  

(o)Automated Clearing House Payments.  If Agent so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

28

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.  

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account in the Register (the “Loan Account”) on
its books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower.  All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s ultimate obligation to pay all amounts owing hereunder or
under any other Financing Document.  Agent shall provide Borrowers with a
monthly statement regarding the Loan Account.  Unless any Borrower notifies
Agent of any objection to any such statement (specifically describing the basis
for such objection) within ninety (90) days after the date of receipt thereof,
it shall be deemed final, binding and conclusive upon Borrowers in all respects
as to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again

29

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

apply.  In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers.  In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

Section 2.8Taxes; Capital Adequacy.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding: (1) taxes imposed
on or measured by Agent’s or any Lender’s net income (however denominated),
franchise taxes, and branch profits taxes that are imposed by the jurisdiction
(or any subdivision thereof) under which Agent or such Lender is organized or
conducts business or that are imposed due to a present or former connection
between such Agent or Lender and the jurisdiction imposing such tax (other than
solely as the result of entering into any of the Financing Documents or taking
any action thereunder) or, in the case of a Lender, has its applicable lending
office; (2) in the case of a Lender, U.S. federal  withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan (other than pursuant to an
assignment request by the Borrower under Section 2.8(d)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.8(a) amounts with respect to such taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, and (3) any U.S.
federal withholding Taxes imposed under FATCA (all non-excluded items being
called “Taxes”).  If any withholding or deduction from any payment to be made by
any Credit Party hereunder is required in respect of any Taxes pursuant to any
applicable Law, then such Credit Party will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Agent an official receipt or other documentation reasonably
satisfactory to Agent evidencing such payment to such authority; and (iii) pay
to Agent for the account of Agent and Lenders such additional amount or amounts
as is necessary to ensure that the net amount actually received by Agent and
each Lender will equal the full amount Agent and such Lender would have received
had no such withholding or deduction been required.  If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrowers will promptly pay such additional amounts (including any penalty,
interest or reasonable out of pocket expense) as is necessary in order that the
net amount received by such Person after the payment of such Taxes (including
any Taxes on such additional amount) shall equal the amount such Person would
have received had such Taxes not been asserted so long as such amounts have
accrued on or after the day which is two hundred seventy (270) days prior to the
date on which Agent or such Lender first made written demand therefor.

(b)If any Borrower fails to pay any Taxes when due to the appropriate
Governmental Authority, Borrowers shall indemnify Agent and Lenders promptly
upon written demand therefor, for any incremental Taxes, interest or penalties
that may become payable by Agent or any Lender as a result of any such failure.
A certificate as to the amount of such payment or liability

30

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

delivered to the Borrower by a Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(c)Each Lender (whether a party hereto on the Closing Date or an assignee of an
interest as a Lender under this Agreement after the Closing Date (unless such
Lender was already a Lender hereunder immediately prior to such
assignment))shall at the time or times reasonably requested by the Borrower or
the Agent, deliver such properly completed and executed documentation reasonably
requested by the Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding, including, without
limitation, the following:  

(i)Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of
the Code and (A) is a party hereto on the Closing Date or (B) purports to become
an assignee of an interest as a Lender under this Agreement after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) (each such Lender a “Foreign Lender”) shall, to the extent it
is legally entitled to do so, execute and deliver to each of Borrowers and Agent
one or more (as Borrowers or Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY or W-8EXP (as
applicable), or applicable successor form, and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes,
including, in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”);

(ii)A Lender that is organized under the laws of the United States or any state
thereof or the District of Columbia (each such Lender a “US Lender”) shall
execute and deliver to each of Borrowers and Agent one or more (as Borrowers or
Agent may reasonably request) United States Internal Revenue Service Forms W-9,
or any applicable successor form.  In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(iii)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iv)Borrowers shall not be required to pay additional amounts to any Lender
pursuant to this Section 2.8 with respect to United States withholding and
income Taxes to the

31

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

extent that the obligation to pay such additional amounts would not have arisen
but for the failure of such Lender to comply with this paragraph other than as a
result of a change in law occurring after the date such Lender became a party to
this Agreement or acquired its interest in a Loan, as applicable.

(v)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(d)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(e)If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(f)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.8 (including by the payment of additional amounts
pursuant to this Section 2.8), it shall pay to the

32

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)Each party’s obligations under this Section 2.8 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the obligations hereunder and the repayment,
satisfaction or discharge of all obligations under any Financing Document.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents.  Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, , in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, covenant, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made or
delivered directly by such Borrower.

33

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If Borrower
Representative resigns under this Agreement, Borrowers shall be entitled to
appoint a successor Borrower Representative (which shall be a Borrower and shall
be reasonably acceptable to Agent as such successor).  Upon the acceptance of
its appointment as successor Borrower Representative hereunder, such successor
Borrower Representative shall succeed to all the rights, powers and duties of
the retiring Borrower Representative and the term “Borrower Representative”
shall mean such successor Borrower Representative for all purposes of this
Agreement and the other Financing Documents, and the retiring or terminated
Borrower Representative’s appointment, powers and duties as Borrower
Representative shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

34

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations of such Borrower or otherwise modify, amend or change the terms of
any Note of such Borrower or other agreement, document or instrument now or
hereafter executed by such Borrower and delivered to Agent for any Lender;
(iii) accept partial payments of the Obligations; (iv) take and hold any
Collateral for the payment of the Obligations or for the payment of any
guaranties of the Obligations and exchange, enforce, waive and release any such
Collateral; (v) apply any such Collateral and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine; and (vi) settle,
release, compromise, collect or otherwise liquidate the Obligations and any
Collateral therefor in any manner, all guarantor and surety defenses being
hereby waived by each Borrower.  Without limitations of the foregoing, with
respect to the Obligations, each Borrower hereby makes and adopts each of the
agreements and waivers set forth in each Guarantee, the same being incorporated
hereby by reference.  Except as specifically provided in this Agreement or any
of the other Financing Documents, Agent shall have the exclusive right to
determine the time and manner of application of any payments or credits, whether
received from any Borrower or any other source, and such determination shall be
binding on all Borrowers.  All such payments and credits may be applied,
reversed and reapplied, in whole or in part, to any of the Obligations that
Agent shall determine, in its sole discretion, without affecting the validity or
enforceability of the Obligations of the other Borrowers.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property.  The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the

35

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Obligations and such Borrower shall not exercise any right or remedy against
such other Borrower or any property of such other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder,
until the Obligations have been paid and satisfied in full in cash (and as to
which no right of claw-back under applicable preference or fraudulent transfer
Laws has been asserted), and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been paid and
satisfied in full in cash (and as to which no right of claw-back under
applicable preference or fraudulent transfer Laws has been asserted).  As used
in this Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Agent from the exercise of any remedy of the Lenders
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral.  As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to Zero Dollars ($0) through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

Section 2.11Reserved.

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice and pursuant to payoff documentation in form and substance
reasonably satisfactory to Agent and Lenders, Borrowers may, at their option,
terminate this Agreement; provided, however, that no such termination.  Any
notice of termination given by Borrowers shall be an irrevocable notice
(provided that such notice may be conditioned on closing the applicable
refinancing or transfer for which such notice was given) unless all Lenders
otherwise agree in writing and no Lender shall have any obligation to make any
Loans on or after the termination date stated in such notice.  Borrowers may
elect to terminate this Agreement in its entirety only.  No section of this
Agreement or type of Loan available hereunder may be terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(g) and Section 2.2(h) and the terms of any fee letter
resulting from such termination.  Notwithstanding the foregoing or the payment
in full of the Obligations, Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agent may incur as
a result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

36

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1Existence and Power.  Each Credit Party (a) is an entity as specified
on Schedule 3.1, (b) is duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, (c) has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, (d) has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
would not reasonably be expected to have a Material Adverse Effect, and (e) is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.1, no Credit Party (x) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (y) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, except for the filings necessary to perfect the Liens created by the
Operative Documents and (d) do not violate, conflict with or cause a breach or a
default under (i) any Law applicable to any Credit Party in any material
respect, (ii) any of the Organizational Documents of any Credit Party, or
(iii) any material agreement or instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not, with respect to this
clause (iii), reasonably be expected to have a Material Adverse Effect.

Section 3.3Binding Effect.  Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4Capitalization.  The authorized equity securities of each of the
Credit Parties as of the Closing Date are as set forth on Schedule 3.4.  All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens (other than Permitted Liens) other than those in favor of Agent for the
benefit of Agent and Lenders, and such equity securities were issued in all
material respects in compliance with all applicable Laws.  The identity of the
holders of the equity securities of each of the Credit Parties and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on Schedule 3.4.  No
shares of the capital stock or other equity securities of any Credit Party,
other than those described above, are issued and outstanding as of the Closing
Date.  Except as set forth on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.  

37

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 3.5Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of the Credit Parties (taken as a whole) as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures).  Since
December 31, 2015, no event has occurred which would be reasonably likely to
have a Material Adverse Effect.

Section 3.6Litigation.  Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing against or affecting, any Credit Party.  There is no Litigation pending
which would be reasonably likely to have a Material Adverse Effect or which in
any manner draws into question the validity of any of the Operative Documents.

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default would reasonably be expected to have a Material Adverse
Effect

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened in writing
against any Credit Party.  Hours worked and payments made to the employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters.  All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10Regulated Entities.  No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.  

Section 3.11Margin Regulations.  None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any

38

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, (iii) is a Blocked Person, or is controlled by a Blocked Person, (iv) is
acting or will act for or on behalf of a Blocked Person, (v) is associated with,
or will become associated with, a Blocked Person or (vi) is providing, or will
provide, material, financial or technical support or other services to or in
support of acts of terrorism of a Blocked Person.  No Credit Party nor, to the
knowledge of any Credit Party, any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement, (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13Taxes.  All U.S. federal and all other material foreign, state and
local tax returns, reports and statements required to be filed by or on behalf
of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, except to the extent subject to a Permitted
Contest, all Taxes (including real property Taxes) and other charges shown to be
due and payable in respect thereof have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof.   Except to the extent subject to a Permitted Contest, all
material state and local sales and use Taxes required to be paid by each Credit
Party have been paid.  All federal and material state returns have been filed by
each Credit Party for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except to the extent subject to a Permitted Contest, the amounts shown thereon
to be due and payable have been paid in full or adequate provisions therefor
have been made therefor on the financial statements of the Credit Parties.

Section 3.14Compliance with ERISA.  

(a)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) each ERISA Plan (and the related trusts
and funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code;  (ii) each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code is so qualified, and
the United States Internal Revenue Service has issued a favorable determination
letter with respect to each such ERISA Plan; and (iii) no Credit Party has
incurred liability for any excise tax under any of Sections 4971 through 5000 of
the Code.

(b)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, other than pursuant to a “standard termination,” within the meaning of
Section 4041(b) of ERISA, and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA or Section 430(k) of the Code and no event has occurred that
would give rise to a Lien under Section 4068 of ERISA.  No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
result in the incurrence by any Credit Party of any liability, fine or penalty
in an amount in excess of $500,000.  No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any employee Pension
Plan.  Except as would not reasonably be expected to result in material
liability to any Credit Party, all contributions (if any) have been made on a
timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement

39

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

or by applicable Law; no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is in reorganization, , that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

Section 3.15Consummation of Financing Documents; Brokers.  Except for fees
payable to Agent and/or Lenders and except as set forth on Schedule 3.15, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Financing Documents, and except
as set forth on Schedule 3.15 no Credit Party has or will have any obligation to
any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16Related Transactions.  The Emergent Spinoff Transactions and all
other transactions contemplated by the Operative Documents to be consummated on
or prior to the date hereof have been so consummated (including, without
limitation, the disbursement and transfer of all funds in connection therewith)
in all material respects pursuant to the provisions of the applicable Operative
Documents, true and complete copies of which have been delivered to Agent, and
in compliance with all applicable Law, except for such Laws the noncompliance
with which would not reasonably be expected to have a Material Adverse Effect.

Section 3.17Material Contracts.  Except for the Operative Documents and the
agreements set forth on Schedule 3.17, as of the Closing Date there are no
Material Contracts.  The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than any Credit Party), except for such
Material Contracts the noncompliance with which would not reasonably be expected
to have a Material Adverse Effect.  

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened in writing by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required under any Environmental Law in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Materials by any Credit Party or any of its Subsidiaries, or
(iv) release of Hazardous Materials caused by any Credit Party, any of its
Subsidiaries, or any of its agents; and

(b)no property now owned or, to the knowledge of each Borrower, leased by any
Credit Party and, to the knowledge of each Borrower, no such property previously
owned or leased by any Credit Party, to which any Credit Party has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or, to the knowledge of such Borrower, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA except in the case of the
forgoing as would not reasonably be expected to result in a Material Adverse
Effect.

40

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 3.19Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, material exclusive out-bound license or
sublicense agreements, or other rights of any Credit Party to use material
Intellectual Property (but excluding in-bound licenses of over-the-counter
software that is commercially available to the public), as of the Closing Date
and, as updated pursuant to Section 4.15, is set forth on Schedule
3.19.  Schedule 3.19 shall be prepared by Borrower in the form provided by Agent
and contain all information required in such form.  Except for Permitted
Licenses, each Credit Party is the sole owner of its material Intellectual
Property free and clear of any Liens other than Permitted Liens.  No part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part, and to the Borrower’s knowledge, no claim has been made in writing that
any part of the Intellectual Property violates the rights of any third party
where the effect of such violation would reasonably be expected to have a
Material Adverse Effect.

Section 3.20Solvency.  After giving effect to the Loan advances and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower (after giving effect to all rights of such Borrower arising by virtue
of Section 2.10(b) and any other rights of contribution or similar rights of
such Borrower) is Solvent and the Credit Parties (taken as a whole) are Solvent.

Section 3.21Full Disclosure.  The material written information (financial or
otherwise) relating to the Credit Parties, other than projections furnished by
or on behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Operative Documents, when
taken as a whole, is accurate and complete in all material respects and does not
and will not, when taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Agent and Lenders
by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein.  Such projections represent each Borrower’s good
faith estimate of such Borrower’s future financial performance and such
assumptions are believed by such Borrower to be fair and reasonable in light of
current business conditions; provided, however, that it being understood that
projections are as to future events and are not to be viewed as facts,
projections are subject to significant uncertainties and contingencies, many of
which are beyond Borrowers’ control, that Borrowers can give no assurance that
such projections will be attained and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.

Section 3.22Interest Rate.  The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws on the Closing Date, any of the Organizational Documents,
or any of the Operative Documents.

Section 3.23Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24Representations and Warranties Incorporated from Operative
Documents; Separation and Distribution Agreement.  

(a)As of the Closing Date, each of the representations and warranties made in
the Operative Documents by the Credit Parties and, to the knowledge of
Borrowers, the other Persons party thereto is true and correct in all material
respects, and such representations and warranties by the Credit Parties are
hereby incorporated herein by reference with the same effect as though set forth
in their entirety herein, as qualified therein, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true as of such earlier date.

41

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(b)As of the Closing Date, Borrower has delivered to Agent a complete and
correct copy of the Separation and Distribution Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith).  No
Credit Party and, to the knowledge of Borrowers, no other Person party thereto
is in default in the performance or compliance with any provisions of the
Separation and Distribution Agreement.  The Separation and Distribution
Agreement complies with, and the Emergent Spinoff Transaction has been
consummated in accordance with, all applicable laws.  The Separation and
Distribution Agreement is in full force and effect as of the Closing Date and
has not been terminated, rescinded or withdrawn.  All requisite approvals by
Governmental Authorities having jurisdiction over any Credit Party or the other
Persons referenced therein with respect to the transactions contemplated by the
Separation and Distribution Agreement have been obtained, and no such approvals
impose any conditions to the consummation of the transactions contemplated by
the Separation and Distribution Agreement or to the conduct by any Credit Party
of its business thereafter.  To the best of each Credit Party’s knowledge, none
of the Seller’s representations or warranties in the Separation and Distribution
Agreement contain any untrue statement of a material fact or omit any fact
necessary to make the statements therein not misleading.  

Section 3.25Accuracy of Schedules.  All information set forth in the Schedules
to this Agreement (including Schedule 3.19 and Schedule 8.2(a)) is true,
accurate and complete as of the Closing Date, the date of delivery of the last
Compliance Certificate and any other subsequent date in which Borrower is
requested to update such Schedules in accordance with this Agreement.  All
information set forth in the Perfection Certificate is true, accurate and
complete as of the Closing Date and any other subsequent date in which Borrower
is requested to update such certificate in accordance with this Agreement.  

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1Financial Statements and Other Reports.  Each Borrower will deliver
to Agent:  (a) as soon as available, but no later than thirty (30) days after
the last day of each month, a bank statement of each Borrower certified by a
Responsible Officer and in a form reasonably acceptable to the Agent; (b) as
soon as available, but no later than forty-five (45) days after the last day of
each fiscal quarter, a company prepared consolidated balance sheet, cash flow
and income statement covering Borrowers’ and their Consolidated Subsidiaries’
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer and in a form reasonably acceptable
to Agent; (c) as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from Ernst & Young or another
independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (d) within five (5) Business Days of delivery or filing
thereof, copies of all material statements, reports and notices made available
to Borrowers’ security holders or to any holders of any Subordinated Debt and
copies of all reports and other filings made by any Borrower with any stock
exchange on which any securities of any Borrower are traded and/or the SEC;
(e) a prompt written report of any legal actions pending or threatened in
writing against any Borrower or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more; (f) prompt
written notice of an event that materially and adversely affects the value of
any Intellectual Property; (g) within sixty (60) days after the start of each
fiscal year, projections for the forthcoming two fiscal years, on a quarterly
basis for the current year and on an annual basis for the subsequent year; and
(h) promptly (and in any event within ten (10) days of any request therefor)
such readily available other budgets, sales projections, operating plans and
other financial information and

42

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

information, reports or statements regarding the Borrowers, their business and
the Collateral as Agent may from time to time reasonably request; provided,
however, that reporting related to Regulatory Required Permits and/or Regulatory
Reporting Events shall be governed by Section 4.16.  Each Borrower will, within
thirty (30) days after the last day of each month, deliver to Agent with the
monthly financial statements described in clause (a) above, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.  

Section 4.2Payment and Performance of Obligations.  Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which would not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), and except to the extent subject to a Permitted
Contest, pay all amounts due and owing in respect of taxes (including without
limitation, payroll and withholding tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, reserves in respect of their respective obligations and liabilities as
such obligations and liabilities are reasonably expected to become due and
payable, and (d) will not breach or permit any Subsidiary to breach, or permit
to exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which would not
reasonably be expected to have a Material Adverse Effect.

Section 4.3Maintenance of Existence.  Each Borrower will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, (a) their respective existence (except as resulting from transactions
permitted by Section 5.6) and (b) their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business except, in
case of this clause (b) where a failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.  If all or any part of the Collateral necessary
in its business becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner.  

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c)Each Borrower will maintain (i) property and casualty insurance on all real
and personal property on an all risks basis (including the perils of flood,
windstorm and quake, if applicable), covering the repair and replacement cost of
all such property and coverage, business interruption and rent loss coverages
with extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of

43

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided, however, that, in no event shall
such insurance be in amounts or with coverage less than, or with carriers with
credit ratings materially inferior to, any of the insurance or carriers in
existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document).  

(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each policy of property, casualty or liability insurance required
to be maintained pursuant to this Section 4.4 pursuant to endorsements in form
and substance reasonably acceptable to Agent.  Borrowers shall deliver to Agent
and Lenders (i) on the Closing Date, a certificate from Borrowers’ insurance
broker dated such date showing the amount of coverage as of such date, and that
such policies will include effective waivers (whether under the terms of any
such policy or otherwise) by the insurer of all claims for insurance premiums
against all loss payees and additional insureds (other than Credit Parties) and
all rights of subrogation against all loss payees and additional insureds (other
than Credit Parties), and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured or loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof (ten (10) days in the case of non-payment of premium),
(ii) on an annual basis, and upon the request of any Lender through Agent from
time to time all information as to the insurance carried reasonably requested by
Agent, (iii) within five (5) Business Days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least twenty (20) Business Days prior to expiration of any policy of insurance,
evidence of renewal of such insurance upon the terms and conditions herein
required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement  promptly following request, Agent
may purchase insurance at Borrowers’ expense to protect Agent’s interests in the
Collateral.  This insurance may, but need not, protect such Borrower’s
interests.  The coverage purchased by Agent may not pay any claim made by such
Borrower or any claim that is made against such Borrower in connection with the
Collateral.  Such Borrower may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that such Borrower has obtained
insurance as required by this Agreement.  If Agent purchases insurance for the
Collateral, Borrowers will be responsible for the costs of that insurance to the
fullest extent provided by law, including interest and other charges imposed by
Agent in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance.  The costs of the
insurance may be added to the Obligations.  The costs of the insurance may be
more than the cost of insurance such Borrower is able to obtain on its own.  

Section 4.5Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

Section 4.6Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Borrower or any applicable Subsidiary, representatives of Agent and
of any Lender (if accompanied by

44

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Agent) to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, to verify the amount and age of the Accounts, the identity and
credit of the respective Account Debtors, to review the billing practices of
Borrowers and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired; provided that, in the absence of a Default or an
Event of Default, such rights pursuant to this Section 4.6 may be exercised (a)
during reasonable business hours, (b) on at least two (2) Business Days advance
written notice and (c) not more than twice per calendar year at the Borrowers’
expense; provided further that the restrictions set forth in clause (a) through
(c) shall not apply during the existence and continuance of any Event of
Default.

Section 4.7Use of Proceeds.  Borrowers shall use the proceeds of the Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents, and (b) for working capital needs of Borrowers and their
Subsidiaries.  No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use.

Section 4.8Estoppel Certificates.  After written request by Agent which, so long
as no Event of Default has occurred and is continuing, shall be limited to one
(1) such request per fiscal year of Borrowers, Borrowers, within fifteen
(15) days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default.  After written
request by Agent, which, so long as no Event of Default has occurred and is
continuing, shall be limited to one (1) such request per fiscal year of
Borrowers, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and making any required disclosures required
to make such representations and warranties to be true, accurate and complete
(after taking into such disclosures as if such representations and warranties
provided for disclosure schedules) and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated pursuant to such certificate and such required
disclosures, are true, accurate and complete in all material respects as of the
date of such certificate.

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)Borrower shall provide three (3) Business Days (i) written notice to Agent of
Borrower (1) executing and delivering any amendment, consent, waiver or other
modification to any Material Contract which is material and adverse to such
Material Contract or which would reasonably be expected to have a Material
Adverse Effect or (2) receiving or delivering any notice of termination or
default or similar notice in connection with any Material Contract and (ii)
together with delivery of the Compliance Certificate due after such date
(included as an update to any such schedule delivered therewith) the execution
of any new Material Contract and/or any new material amendment, consent, waiver
or other modification to any Material Contract not previously disclosed.

(b)Borrowers will give prompt written notice to Agent (i) of any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any

45

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Financing Document, (ii) upon any Borrower becoming aware of the existence of
any Default or Event of Default, (iii) of any strikes or other labor disputes
pending or, to any Borrower’s knowledge, threatened in writing against any
Credit Party, which would reasonably be expected to have a Material Adverse
Effect (iv) if there is any infringement or written claim of infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that would reasonably be expected to have a Material Adverse Effect, or if
there is any written claim by any other Person that any Credit Party in the
conduct of its business is infringing on the Intellectual Property rights of
others and an adverse resolution of such claim would reasonably be expected to
have a Material Adverse Effect, and (v) of all returns, recoveries, disputes and
claims that involve more than $250,000.  Borrowers represent and warrant that
Schedule 4.9 sets forth a complete list of all matters existing as of the
Closing Date for which notice could be required under this Section and all
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party as of the Closing Date.

(c)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above.  From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make reasonably available to Agent and each Lender, without expense to Agent
or any Lender, each Credit Party’s officers, employees and agents and books, to
the extent that Agent or any Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Agent or any Lender with respect to any Collateral or relating to a Credit
Party.

Section 4.10Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials shall occur or shall have occurred on any real property
owned or leased by a Credit Party or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets to the extent required
to comply with all applicable Environmental Laws and to preserve the value of
such real property or other assets except as would not reasonably be expected to
result in a Material Adverse Effect.  Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Credit Party of activities in response to the release or
threatened release of a Hazardous Material except as would not reasonably be
expected to have a Material Adverse Effect

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of Lenders on
the Collateral (including Collateral acquired after the date hereof),
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than Excluded Foreign Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.  

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement

46

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Note or other applicable Financing Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Financing Document in the same
principal amount thereof and otherwise of like tenor.

(c)Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where any
material portion of the Collateral included or the records relating to such
Collateral and/or software and equipment relating to such records or Collateral,
is stored or located (unless such books and records are also located at another
business location that is subject to landlord’s or mortgagee agreement in favor
of Agent), which agreement or letter shall be reasonably satisfactory in form
and substance to Agent.  Borrowers shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location where any Collateral, or any records related thereto, is or may be
located.

(d)Borrower shall provide Agent with at least thirty (30) days (or such shorter
period as Agent may accept in its sole discretion) prior written notice of its
intention to create (or to the extent permitted under this Agreement, acquire) a
new Subsidiary.  Upon the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary, Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Subsidiary
owned directly or indirectly by any Borrower (unless such shares constitute
Excluded Property or are held by an Excluded Foreign Subsidiary or an Excluded
Domestic Holdco), along with undated stock or equivalent powers for such
certificates, executed in blank; (ii) unless Agent shall agree otherwise in
writing, cause such new Subsidiary (other than an Excluded Foreign Subsidiary or
an Excluded Domestic Holdco) to take such other actions (including entering into
or joining any Security Documents) as are necessary or advisable in the
reasonable opinion of Agent in order to grant Agent, acting on behalf of the
Lenders, a first priority Lien (subject to Permitted Liens) on all real and
personal property of such Subsidiary in existence as of such date and in all
after acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing,
cause such new Subsidiary (other than an Excluded Foreign Subsidiary or an
Excluded Domestic Holdco) to either (at the election of Agent) become a Borrower
hereunder with joint and several liability for all obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a joinder
agreement or other similar agreement in form and substance reasonably
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
such new Subsidiary (other than an Excluded Foreign Subsidiary or an Excluded
Domestic Holdco) to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent.

(e)Borrower further agrees to comply, and cause its respective Subsidiaries to
comply with the following requirements with respect to the Excluded Foreign
Subsidiaries the total amount of cash and cash equivalents held by the Excluded
Foreign Subsidiaries (collectively) shall not at any time exceed the lesser of
(i) $3,000,000 in the aggregate; and (ii) the aggregate amount necessary to fund
the current and projected operating expenses of each Excluded Foreign Subsidiary
(after taking into account its revenue from other sources, in each case) as
determined based on projections prepared by Borrower and approved by Agent (such
approval not to be unreasonably withheld or delayed).

47

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(f)Following (a) the occurrence and continuation of an Event of Default and (b)
the exercise by Agent of any right, option or remedy provided for hereunder,
under any Financing Document or at law or in equity, Credit Parties shall cause
each Excluded Foreign Subsidiary to declare and pay to the applicable Credit
Party the maximum amount of dividends and other distributions in respect of its
capital stock or other equity interest legally permitted to be paid by each such
Excluded Foreign Subsidiary; provided that such Excluded Foreign Subsidiary
shall be able to retain for working capital purposes such other amounts used by
such Excluded Foreign Subsidiaries in the Ordinary Course of Business and as are
reasonable necessary for its operations based on its current projections, as
provided to the Agent pursuant to Section 4.1.

Section 4.12Reserved.  

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than five (5)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than five
(5) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral.  This power of attorney shall be
irrevocable and coupled with an interest.

Section 4.14Reserved.

Section 4.15Schedule Updates.  Borrower shall, in the event of any information
in the Schedules becoming outdated, inaccurate, incomplete or misleading,
deliver to Agent, together with the next Compliance Certificate required to be
delivered under this Agreement after such event a proposed update to such
Schedule correcting all outdated, inaccurate, incomplete or misleading
information; provided, however, with respect to any proposed updates to the
Schedules involving Permitted Liens, Permitted Debt or Permitted Investments,
Agent will replace the respective Schedule attached hereto with such proposed
update only if such updated information is consistent with the definitions of
and limitations herein pertaining to Permitted Liens, Permitted Debt or
Permitted Investments.

Section 4.16Intellectual Property and Licensing

(a)Together with each Compliance Certificate required to be delivered pursuant
to Section 4.1 to the extent (A) Borrower acquires and/or develops any new
Registered Intellectual Property, or (B) Borrower enters into or becomes bound
by any additional in-bound license or sublicense agreement, any additional
exclusive out-bound license or sublicense agreement with respect to rights in
Intellectual Property (other than over-the-counter software that is commercially
available to the public), or (C) there occurs any other material change in
Borrower’s Registered Intellectual Property, in-bound licenses or sublicenses or
exclusive out-bound licenses or sublicenses from that listed on Schedule 3.19
together with such Compliance Certificate, deliver to Agent an updated Schedule
3.19 reflecting such

48

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

updated information.  With respect to any updates to Schedule 3.19 involving
exclusive out-bound licenses or sublicenses, such licenses shall be consistent
with the definitions of and limitations herein pertaining to Permitted
Licenses.    

(b)If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
Borrower shall notify Agent on a quarterly basis and execute such documents and
provide such other information (including, without limitation, copies of
applications) and take such other actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject to Permitted Liens) in favor of Agent, for the
ratable benefit of Lenders, in the IP Proceeds.  

(c)Borrower shall, if requested by Agent, take commercially reasonable steps
(not involving the payment of money) to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) all licenses or agreements
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(y) Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents.

(d)Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without material infringement of any Intellectual Property rights of
others.  Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Material Intangible Assets (ii) promptly advise Agent in
writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others; and (iii) not allow any of Borrower’s Material Intangible Assets to
be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable.  

(e)Borrower shall not become a party to, nor become bound by, any new material
license or other agreement after the Closing Date with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or other
property; provided that this clause (e) shall not prohibit the inclusion of
customary anti-assignment provisions in such licenses or other agreements so
long as the effect of such provisions would not cause such license or other
agreement to be Excluded Property.

Section 4.17Regulatory Reporting and Covenants.

(a)Borrower shall notify Agent and each Lender promptly, and in any event within
3 Business Days of receiving, becoming aware of or determining that, (each, a
“Regulatory Reporting Event” and collectively, the “Regulatory Reporting
Events”):  (i) any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, an inspection of any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product which inspection has disclosed, and notification of which has been
provided to Borrower in writing, of any material deficiencies or violations of
Laws and/or the Regulatory Required Permits related to such thereto or (B) a
material investigation or review of any Regulatory Required Permit (other than
routine reviews in the Ordinary Course of Business associated with the renewal
or maintenance of a Regulatory Required Permit which would not reasonably be
expected to result in a Material Adverse Effect), (ii) development, testing,
and/or manufacturing of any Product or provision of any service that is material
to the business of Borrower or its Subsidiaries should cease, (iii) a Product
that is material to the business of the Borrower

49

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

or its Subsidiaries has been approved for marketing and sale, any marketing or
sales of such Product should cease or such Product should be withdrawn from the
marketplace, (v) adverse clinical trial test results with respect to any Product
which have or would reasonably be expected to result in a Material Adverse
Effect, (vi) any Product Recalls or voluntary Product withdrawals from any
market which have or would reasonably be expected to result in a Material
Adverse Effect or (vii) any significant failures in the manufacturing of any
Product such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and any required payments to be made
to Borrower therefor in any month shall decrease significantly with respect to
the quantities of such Product and payments produced in the prior month, in each
case, which would reasonably be expected to result in a Material Adverse
Effect.  Borrower shall provide to Agent or any Lender such further information
(including copies of such documentation) as Agent or any Lender shall reasonably
request with respect to any such Regulatory Reporting Event.

(b)Borrower shall, and shall cause each Credit Party to, obtain all Regulatory
Required Permits necessary for compliance in all material respects with Laws
with respect to testing, manufacturing, developing, selling or marketing of
Products and shall, and shall cause each Credit Party to, maintain and comply in
all material respects with all such Regulatory Required Permits, the
noncompliance with which would have a Material Adverse Effect.  In the event
Borrower or any Credit Party obtains any new material Regulatory Required Permit
or any information on the Schedule 8.2(a) becomes outdated, inaccurate,
incomplete or misleading, Borrower shall, together with the next Compliance
Certificate required to be delivered under this Agreement after such event,
provide Agent with an updated Schedule 8.2(a)  including such updated
information.

(c)If, after the Closing Date, (i) Borrower determines to manufacture, sell,
develop, test or market any new Product, Borrower shall deliver prior written
notice to Agent of such determination (which shall include a brief description
of such Product) and, together with delivery of the next Compliance Certificate
shall provide an updated Schedule 3.19 and Schedule 8.2(a) (Licensing and
Products) (and copies of such Permits as Agent may request) reflecting updates
related to such determination

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3Distributions.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, any Subordinated Debt Documents, and any
agreements for purchase money debt permitted under clause (c)

50

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

of the definition of Permitted Debt) prohibiting the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired,
or (b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents) on the ability of any Subsidiary to:  (i) pay or make
Distributions to any Borrower or any Subsidiary; (ii) pay any Debt owed to any
Borrower or any Subsidiary; (iii) make loans or advances to any Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to any Borrower or
any Subsidiary.

Section 5.5Payments and Modifications of Subordinated Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement relating thereto, or (c) declare,
pay, make or set aside any amount for payment in respect of any Debt hereinafter
incurred that, by its terms, or by separate agreement, is subordinated to the
Obligations, except for payments permitted under the subordination provisions
applicable thereto.  Borrowers shall, prior to entering into any such amendment
or modification, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy thereof.

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consolidate or merge or amalgamate with or into any other Person other than (a)
consolidations or mergers among Borrowers where a Borrower is the surviving
entity (provided that in the case of any consolidation or merger involving
Aptevo Therapeutics, Aptevo Therapeutics shall be the surviving entity), (b)
consolidations or mergers among a Guarantor and a Borrower so long as the
Borrower is the surviving entity, (c) consolidations or mergers among Guarantors
where the Guarantor is the surviving entity, (d) consolidations or mergers among
Excluded Foreign Subsidiaries and (e) dissolutions or liquidations of Credit
Parties (other than Aptevo Therapeutics) or their Subsidiaries so long as any
assets of such dissolved or liquidated Person are transferred to a Borrower.  

(b)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consummate any Asset Dispositions other than Permitted Asset Dispositions.  

(c)No Borrower will suffer or permit to occur any Change in Control.  

51

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 5.7Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) without limiting clause (c) below,
acquire or enter into any agreement to acquire any assets other than in the
Ordinary Course of Business or as permitted under the definition of Permitted
Investments; (b) engage or enter into any agreement to engage in any joint
venture or statutory or common law partnership with any other Person; or
(c) acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.

Section 5.8Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 5.8, and except for (a) the Emergent Spinoff Transaction and any
agreements entered into pursuant thereto and (b) transactions that are disclosed
to Agent in advance of being entered into and transactions which contain terms
that are no less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower.

Section 5.9Modification of Organizational Documents.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

Section 5.10Modification of Certain Agreements.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case:  (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) would
reasonably be expected to be materially adverse to the rights, interests or
privileges of Agent or the Lenders or their ability to enforce the same; or
(c) would reasonably be expected to result in a Material Adverse Effect.  Each
Borrower shall, prior to entering into any amendment or other modification of
any of the foregoing documents, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy of amendments or other
modifications to such documents.

Section 5.11Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and other businesses reasonably
related thereto.  No Borrower will, or will permit any Subsidiary to, other than
in the Ordinary Course of Business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).

Section 5.12Reserved.  

Section 5.13Limitation on Sale and Leaseback Transactions.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Borrower will, or will permit any Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.  Borrowers
represent and warrant that

52

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of each
Borrower.  The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to (a) the Wells Fargo Cash Collateral Account or (b)
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrowers’ employees and
identified to Agent by Borrowers as such (the Deposit Accounts in clauses (a)
and (b), collectively, “Excluded Accounts”); provided, however, that at all
times that any Obligations remain outstanding following the date that is thirty
(30) days following the Closing Date (the “Post-Closing Payroll Account Period),
Borrower shall maintain one or more separate Deposit Accounts to hold any and
all amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments, and shall not commingle any monies allocated for such purposes
with funds in any other Deposit Account.  Without limiting the foregoing, to the
extent that any Deposit Account that is a subject to a Deposit Account Control
Agreement holds any amounts to be used for payroll, payroll taxes and other
employee wage and benefit payments (collectively, “Payroll Amounts”) during the
Post-Closing Payroll Account Period, Agent agrees that, upon its exercise of
remedies following an Event of Default during such period, it will not direct
any Payroll Amounts (that have been reasonably identified by Borrower to Agent
as such) to be disposed of other than to pay the applicable payroll, payroll
taxes and other employee wage and benefit payments obligations.  With respect to
accounts subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, Agent shall not deliver to the relevant depository,
securities intermediary or commodities intermediary a notice or other
instruction (i) directing disposition of funds in such account or (ii) which
provides for exclusive control over such account by Agent, unless in either case
an Event of Default has occurred and is continuing.

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16Change in Accounting.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP or (ii)
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.

Article 6 - FINANCIAL COVENANTS

Section 6.1Additional Defined Terms.  The following additional definitions are
hereby appended to Section 1.1 of this Agreement:

53

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

“Defined Period” means, for purposes of calculating minimum Net Commercial
Product Revenue, for any given calendar quarter, the twelve (12) month period
ending on the last day of such calendar quarter.

“Net Commercial Product Revenue” means, for any period, (a) the consolidated
gross revenues of Borrowers and their Subsidiaries generated solely through the
commercial sale of the Commercial Products by Borrowers and their Subsidiaries
during such period, less (b)(i) trade, quantity and cash discounts allowed by
Borrowers, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price
and are not reflected in gross revenues, (iii) product returns and allowances,
(iv) allowances for shipping or other distribution expenses, (iv) set-offs and
counterclaims by customers, and (v) any other similar and customary deductions
made by Borrowers and their Subsidiaries in determining net revenues, all, in
respect of (a) and (b), as determined in accordance with GAAP.

Section 6.2Minimum Net Commercial Product Revenue.  Borrowers shall not permit
consolidated Net Commercial Product Revenue for any Defined Period, as tested
quarterly, to be less than the minimum amount set forth on Schedule 6.2 for such
Defined Period.  A breach of a financial covenant contained in this Section 6.2
shall be deemed to have occurred as of any date of determination by Agent or as
of the last day of any specified Defined Period, regardless of when the
financial statements reflecting such breach are delivered to Agent. 

Section 6.3Evidence of Compliance.  Borrowers shall furnish to Agent, together
with the monthly financial reporting required of Borrowers in this Agreement, a
Compliance Certificate as evidence of Borrowers’ compliance with the covenants
in this Article and evidence that no Event of Default specified in this
Article has occurred.  The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form reasonably approved by Agent,
detailing Borrowers’ calculations, and (b) if requested by Agent, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
attached hereto as Exhibit F, each in form and substance reasonably satisfactory
to Agent, and to the satisfaction of the following conditions precedent, each to
the reasonable satisfaction of Agent:

(a)evidence of the consummation of the Emergent Spinoff Transaction and the
other transactions contemplated by the Operative Documents;

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(c)since December 31, 2015, the absence of any material adverse change in any
aspect of the business, operations, properties, or financial condition of any
Credit Party, or any event or condition which would reasonably be expected to
result in such a material adverse change;

(d)evidence confirming that all Liens upon Aptevo Therapeutics’ or any of its
Subsidiary’s property (including, without limitation, the Collateral) in favor
of Bank of America, N.A. or

54

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

any other creditor of Emergent shall have been or concurrently with the
occurrence of the Closing Date shall be terminated; and

(e)evidence confirming that $45,000,000 in unrestricted cash or cash equivalents
have been contributed by Emergent to a Deposit Account or Securities Account of
Borrower on the Emergent Spinoff Date.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2Conditions to Each Loan.  The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:

(a)in the case of any borrowing of the Term Loan Tranche 2, the Term Loan
Tranche 2 Activation Date has occurred Agent has received a duly executed Notice
of Borrowing at least fifteen (15) Business Days prior to such proposed
borrowing;

(b)the fact that, immediately before and after such advance, no Default or Event
of Default shall have occurred and be continuing;

(c)for Loans made on the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete on and as of the Closing Date, except to the extent
that any such representation or warranty relates to a specific date (in which
case such representation or warranty shall be true and correct as of such
earlier date);

(d)for Loans made after the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(e) since the Closing Date, no event has occurred which would be reasonably
likely to have a Material Adverse Effect.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the satisfaction of the conditions specified in this Section.

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ reasonable expense, the searches described in clauses (a),
(b), and (c) below against Borrowers and any other Credit Party, the results of
which are to be consistent with Borrowers’ representations and warranties under
this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds:  (a) UCC searches with the Secretary
of State of the jurisdiction in which the applicable Person is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and

55

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

Section 7.4Post Closing Requirements.  Borrowers shall complete each of the post
closing obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon (or such later date as Agent may
agree in its sole discretion), each of which shall be completed or provided in
form and substance reasonably satisfactory to Agent.

Article 8 – REGULATORY MATTERS

Section 8.1Reserved.

Section 8.2Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant that all of the information regarding the
Borrowers set forth in Schedule 8.2(a) is true, complete and correct, and that,
except as disclosed in Schedule 8.2(b), the following statements are true,
complete and correct as of the date hereof, and Borrowers hereby covenant and
agree to notify Agent within three (3) Business Days (but in any event prior to
Borrowers submitting any requests for advances of reserves or escrows or
fundings of credit facility proceeds under this Agreement) following the
occurrence of any facts, events or circumstances known to a Borrower, whether
threatened, existing or pending, that would make any of the following
representations and warranties materially untrue, incomplete or incorrect
(together with such supporting data and information as shall be necessary to
fully explain to Agent the scope and nature of the fact, event or circumstance),
and shall provide to Agent within two (2) Business Days of Agent’s request, such
additional information as Agent shall request regarding such disclosure:

(a)Disclosure. All of Borrower’s Products and Regulatory Required Permits are
listed on Schedule 8.2(a) (as updated from time to time pursuant to Section
4.15).

(b)Permits.  Borrowers have (i) each material Permit , and have made all
material declarations and filings relating to such Permits with, all applicable
Governmental Authorities, all self regulatory authorities and all courts and
other tribunals necessary to engage in the ownership, management and operation
of the business or the assets of any Borrower, and (ii) received no written
notice from any Governmental Authority stating that it is limiting, suspending
or revoking any such Permit where such limiting, suspending or revoking would
reasonably be expected to have a Material Adverse Effect. Borrower has delivered
to Agent a copy of all Permits requested by Agent as of the date hereof or to
the extent requested by Agent pursuant to Section 4.17.  All such Permits are
valid and in full force and effect and Borrowers are in material compliance with
the terms and conditions of all such Permits, except where failure to be in such
compliance or for a Permit to be valid and in full force and effect would not
have a Material Adverse Effect.

(c)Regulatory Required Permits.  With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed to be held by Borrower and its Subsidiaries
under applicable Laws in connection with their testing, manufacture, marketing
or sale of such Product except where the failure to receive or be the subject of
such Regulatory Required Permits would not reasonably be expected to have
Material Adverse Effect, and no Borrower has received any written notice from
any applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is, outside of the normal maintenance or renewal process,
conducting an investigation or review of any such Regulatory Required Permit or

56

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

approval which has disclosed, and notification of which has been provided to
Borrower in writing, any material deficiencies or violations of the Regulatory
Required Permits, or that any such Regulatory Required Permit has been revoked
or withdrawn where such revocation or withdrawal would reasonably be expected to
have Material Adverse Effect, nor has any such Governmental Authority issued any
written order or recommendation stating that such development, testing,
manufacturing, marketing or sales of such Product by Borrower should cease,
where such cessation would reasonably be expected to have Material Adverse
Effect (ii) to Borrower’s knowledge, such Product is being tested, manufactured,
marketed or sold, as the case may be, in material compliance with all applicable
Laws and Regulatory Required Permits, and Borrower has not received any notice
from any applicable Governmental Authority, specifically including the FDA, that
such Governmental Authority is conducting an investigation or inspection of (A)
Borrower’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of Laws (including Healthcare
Laws) and/or the Regulatory Required Permits related to the manufacture of such
Product, or (B) (outside of the normal maintenance or renewal process) any such
Regulatory Required Permit or that any such Regulatory Required Permit has been
revoked or withdrawn, nor has any such Governmental Authority issued any order
or recommendation stating that the development, testing and/or manufacturing of
such Product by Borrower should cease and in each case would reasonably be
expected to have a Material Adverse Effect.

(d)Healthcare and Regulatory Events.

(i)None of the Borrowers are in violation of any Healthcare Laws, except where
any such violation would not reasonably be expected to have a Material Adverse
Effect.

(ii)As of the Closing Date, there have been no Regulatory Reporting Events.

(iii)No Borrower is participating in any Third Party Payor Program, it being
understood that agreements to provide discounts or rebates on drugs or biologics
reimbursed by Third Party Payors is not participation in a Third Party Payor
Program.

(iv)None of the Borrower’s officers, directors, employees, shareholders, their
agents or affiliates has made an untrue statement of material fact or fraudulent
statement to the FDA or failed to disclose a material fact required to be
disclosed to the FDA, committed an act, made a statement, or failed to make a
statement that would reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(v)Borrower has not received any written notice that any Governmental Authority,
including without limitation the FDA, the Office of the Inspector General of HHS
or the United States Department of Justice has commenced or threatened to
initiate any material action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them as it may relate to Borrower’s business or for any material civil
penalty, injunction, seizure or criminal action.

(vi)Borrower has not received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws and regulations
enforced by the FDA or any comparable correspondence from any state or local
authority responsible for regulating drug products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA or any
comparable correspondence from any foreign counterpart of any state or local

57

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case that would reasonably be expected to have a
Material Adverse Effect.

(vii)Borrower has not engaged in any material Recalls, Market Withdrawals, or
other forms of product retrieval from the marketplace of any Products.

(viii)Each Product (a) is not materially adulterated or misbranded within the
meaning of the FDCA; (b) is not an article prohibited from introduction into
interstate commerce under the provisions of Section 505 of the FDCA; (c) each
Product is being and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and in material compliance with all applicable Permits and Laws; and
(d) each Product is being and/or shall be manufactured in material compliance
with Good Manufacturing Practices.

(e)Proceedings.  No Borrower is subject to any proceeding, suit or, to
Borrowers’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services):  (i) which may result in
the imposition of a fine, alternative, interim or final sanction, which has not
been provided for on their respective financial statements, and which would
reasonably be expected to have a Material Adverse Effect on any Borrower; or
(ii) which could result in the revocation, transfer, surrender, suspension or
other impairment of the Permits of Borrower that would reasonably be expected to
have a Material Adverse Effect on any Borrower.

(f)Ancillary Laws.  Borrowers have received no written notice, and are not
aware, of any material violation of applicable antitrust laws, employment or
landlord-tenant laws of any federal, state or local government or
quasi-governmental body, agency, board or other authority with respect to the
Borrowers.

Section 8.3Healthcare Operations.

(a)Borrower will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, Permit renewals and reports (other than cost reports as provided in
Section 8.3(a)(ii) below) required by Healthcare Laws (which reports will be
materially accurate and complete in all respects and not misleading in any
material respect and shall not remain open or unsettled).

(b)Borrower will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date.

(c)Borrower will not suffer or permit to occur any of the following:

(i)any transfer of a Permit or rights thereunder to any Person (other than
Borrowers or Agent);

(ii)any pledge or hypothecation of any Permit as collateral security for any
indebtedness other than Debt to Agent and each Lender under this Agreement and
the other Financing Documents; or

58

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(iii)any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any material Permit.

(d)In connection with the development, testing, manufacture, marketing or sale
of each and any Product by any Borrower, Borrower shall comply in all material
respects with all Regulatory Required Permits at all times issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.  

Article 9 - SECURITY AGREEMENT

Section 9.1Generally.   As security for the payment and performance of the
Obligations and without limiting any other grant of a Lien and security interest
in any Security Document, Borrowers hereby collateral assign and grant to Agent,
for the benefit of itself and Lenders, a continuing first priority Lien on and
security interest in, upon, and to the personal property set forth on
Schedule 9.1 attached hereto and made a part hereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any Deposit Account, the execution of
Deposit Account Control Agreements, (iii) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, (iv) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper,
(v) in the case of all certificated stock, debt instruments and investment
property, the delivery thereof to Agent of such certificated stock, debt
instruments and investment property consisting of instruments and certificates,
in each case properly endorsed for transfer to Agent or in blank, (vi) in the
case of all investment property not in certificated form, the execution of
control agreements with respect to such investment property and (vii) in the
case of all other instruments and tangible chattel paper that are not
certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper.  Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens.  Except to the extent not required pursuant to the terms of
this Agreement, all actions by each Credit Party necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

(b)Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Borrower and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any material
portion of the Collateral is located and/or books and records of Borrowers
regarding any such Collateral or any of Borrower’s assets, liabilities, business
operations or financial condition are kept, which such Schedule 9.2 indicates in
each case which Borrower(s) have Collateral and/or books located at such
address, and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

59

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(c)Without limiting the generality of Section 3.2, except with respect to any
rights of any Borrower as a licensee under any license of Intellectual Property
owned by another Person, and except for (x) the filing of financing statements
under the UCC (y) any change of ownership filings applications, authorizations,
consents or other actions that may be required with respect to Permits, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by each Borrower to Agent of the security interests and Liens in the
Collateral provided for under this Agreement and the other Security Documents
(if any), or (ii) the exercise by Agent of its rights and remedies with respect
to the Collateral provided for under this Agreement and the other Security
Documents or under any applicable Law, including the UCC and neither any such
grant of Liens in favor of Agent or exercise of rights by Agent shall violate or
cause a default under any agreement between any Borrower and any other Person
relating to any such collateral, including any license constituting Collateral
to which a Borrower is a party, whether as licensor or licensee, with respect to
any Intellectual Property, whether owned by such Borrower or any other Person.

(d)As of the Closing Date, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Borrower, and Investments and other
investment property disclosed on Schedule 3.4) and Borrowers shall give notice
to Agent promptly (but in any event not later than the delivery by Borrowers of
the next Compliance Certificate required pursuant to Section 4.1 above) upon the
acquisition by any Borrower of any such Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents, investment property with a value
in excess of $100,000.  No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(e)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may reasonably request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral (other than Inventory in transit) to or place any
Collateral on any location that is not then listed on the Schedules and/or
establish any business location at any location that is not then listed on the
Schedules.

(f)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in an amount not to exceed $50,000 individually or $250,000 in the
aggregate in any fiscal year) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of

60

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Default, Agent shall have the right at any time after the occurrence and during
the continuance of an Event of Default to:  (i) exercise the rights of Borrowers
with respect to the obligation of any Account Debtor to make payment or
otherwise render performance to Borrowers and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts.

(g)Without limiting the generality of Sections 9.2(c) and 9.2(d):

(i)Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents, with a value in excess of $100,000, owned by any
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to Agent.  Borrowers shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper, with a
value in excess of $100,000 in the aggregate for all such Chattel Paper, owned
by any Borrower and constituting part of the Collateral by having Agent
identified as the assignee on the records pertaining to the single authoritative
copy thereof and otherwise complying with the applicable elements of control set
forth in the UCC.  Borrowers also shall deliver to Agent all security agreements
securing any such Chattel Paper and securing any such Instruments.  Borrowers
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

(ii)Borrowers shall deliver to Agent all letters of credit with a face value in
excess of $100,000 on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to Agent.  Borrowers shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner reasonably acceptable to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claims in excess of $100,000 that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect to such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

(iv)Except for Accounts, Inventory in transit and Inventory in an aggregate
amount of $100,000, no Accounts or Inventory or other Collateral and no books
and records and/or software and equipment of the Borrowers regarding any of the
Collateral or any of the Borrower’s assets, liabilities, business operations or
financial condition (unless also available at a location subject to a landlord
waiver or similar agreement) shall at any time be located at any leased location
or in the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) reasonably satisfactory to Agent
prior to the commencement of such lease or of such possession or control (as
applicable).  Borrower has notified Agent that Collateral and books and records
are currently located at the locations set forth on Schedule 9.2.  Borrowers
shall, upon the

61

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

reasonable request of Agent, notify any such landlord, warehouse, consignee,
bailee, agent or processor of the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall obtain an acknowledgement from such Person that such
Person holds the Collateral for Agent’s benefit.

(v)Borrowers shall cause all equipment and other tangible personal property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear and casualty
loss excepted, and shall promptly make or cause to be made all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end.  Upon request of Agent, Borrowers shall promptly
deliver to Agent any and all certificates of title, applications for title or
similar evidence of ownership of all such tangible Personal Property and shall
cause Agent to be named as lienholder on any such certificate of title or other
evidence of ownership except with respect to motor vehicles with an aggregate
value of less than $100,000.  Borrowers shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law in
respect of any claim exceeding $50,000 or $250,000 in the aggregate with respect
to all such claims.

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(ix)Notwithstanding anything in the foregoing to the contrary, Borrowers shall
not be required to take any steps (A) to perfect any security interest in any
leasehold interest in real property and (B) to perfect any security interest
under the laws of any jurisdiction other than the United States of America (or
any state thereof) in those assets as to which Agent determines (in its sole
discretion) that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to Lenders of the security to
be afforded thereby.

62

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Article 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Borrower shall fail to pay any principal or interest under any
Financing Document when due or pay any premium, fee or any other amount payable
under any Financing Document within three (3) Business Days of when due, or
(ii) there shall occur any default in the performance of or compliance with any
of the following sections of this Agreement: Section 2.11, Section 4.1,
Section 4.2(b), Section 4.4(c), Section 4.6, 4.15, 4.16, 4.17, Article 5,
Article 6 or Article 8;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within twenty
(20) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of
$500,000  to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit

63

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Party or any Subsidiary of a Borrower under applicable federal bankruptcy,
insolvency or other similar law in respect of (i) bankruptcy, liquidation,
winding-up, dissolution or suspension of general operations, (ii) composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or
obligations, or (iii) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $500,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that would reasonably be expected to give rise to a Lien
securing an amount on excess of $500,000 under Section 4068 of ERISA, or
(iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $500,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens
(other than as a result of any action or inaction of Agent or Required Lenders
provided that such action or inaction is not caused by any Credit Parties
failure to comply with the terms of the Financing Documents) or any Credit Party
shall so assert;

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations;

(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n)the occurrence of any fact, event or circumstance that would reasonably be
expected to result in a Material Adverse Effect;

64

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(o)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, which, in
each case, has or would reasonably be expected to result in a Material Adverse
Effect, (ii) the institution of any action or proceeding by any FDA, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
would reasonably be expected to result in a Material Adverse Effect,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by FDA, or any other Governmental Authority which
has or would reasonably be expected to result in a Material Adverse Effect, or
(iv) the occurrence of adverse test results in connection with a Product which
could result in a Material Adverse Effect; or

(p)any Credit Party defaults in any material respect under or breaches in any
material respect any Material Contract (after any applicable grace period
contained therein), or a Material Contract shall be terminated by a third party
or parties party thereto prior to the expiration thereof, or there is a loss of
a material right of a Credit Party under any Material Contract to which it is a
party, in each case which would reasonably be expected to result in a Material
Adverse Effect.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Term Loan Commitment and
the obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

65

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, or otherwise, including, without limitation, verification of
Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds

66

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

of the sale. Borrowers shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge, Borrowers’ labels, mask works, rights of
use of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral pursuant to this Section and,
in connection with Agent’s exercise of its rights under this Section, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.

Section 10.4Reserved.

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
three percent (3.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rate shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights.  Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized by each Borrower at any
time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and (b) other property at
any time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations.  Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

67

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or

68

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

modification granted or consented to by Lender; (ii) consents to any indulgences
and all extensions of time, renewals, waivers, or modifications that may be
granted by Agent or any Lender with respect to the payment or other provisions
of the Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to the
fullest extent permitted by law, expressly waives the benefit of any statute or
rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much

69

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

of the principal balance of the Loans as Lender may accelerate and such other
sums secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

70

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.  

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

71

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

72

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”.  Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan in accordance with Section 11.17(a),
in each case without the consent of Lenders or Borrowers.  Following any such
assignment, Agent shall give notice to Lenders and Borrowers.  Failure to give
such notice shall affect such assignment in any

73

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

way or cause the assignment to be ineffective.  An assignment by Agent pursuant
to this subsection (a) shall not be deemed a resignation by Agent for purposes
of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and Lenders that no Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Reserved.

(b)Term Loan Payments.  Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of

74

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and Lenders to
make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any

75

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

other Person (other than any Affiliates) all of its interests in the Loan, such
Lender shall be deemed to have concurrently resigned as such Additional Titled
Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
of Pro Rata Share, Term Loan Commitments, Term Loan Tranche 1 Commitments, Term
Loan Tranche 2 Commitments or Term Loan Commitment Percentage or that provide
for the Lenders to receive their Pro Rata Shares of any fees, payments, setoffs
or proceeds of Collateral hereunder.  It is hereby understood and agreed that
all Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F)
and (G) of the preceding sentence.

76

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
error, and Borrower, Agent and Lenders shall treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. Such Register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent. Each Lender that sells a participation shall, acting solely for
this  purpose as an agent of Borrower maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Obligations (each, a
“Participant Register”). The entries in the Participant Registers shall be
conclusive, absent manifest error. Each Participant Register shall be available
for inspection by Borrower and Agent at any reasonable time upon reasonable
prior notice to the applicable Lender; provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any

77

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Financing Document) to any
Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent, Agent’s approval
of such Eligible Assignee shall be deemed to have been automatically granted
with respect to any transfer effected through the Settlement
Service.  Assignments and assumptions of the Loan shall be effected by the
provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any
Lender is a Defaulted Lender, and the circumstances causing such status shall
not have been cured or waived; or (iv) any failure by any Lender to consent to a
requested amendment, waiver or modification

78

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

to any Financing Document in which Required Lenders have already consented to
such amendment, waiver or modification but the consent of each Lender, or each
Lender affected thereby, is required with respect thereto (each relevant Lender
in the foregoing clauses (i) through (iv) being an “Affected Lender”) each of
Borrower Representative and Agent may, at its option, notify such Affected
Lender and, in the case of Borrowers’ election, Agent, of such Person’s
intention to obtain, at Borrowers’ expense, a replacement Lender (“Replacement
Lender”) for such Lender, which Replacement Lender shall be an Eligible Assignee
and, in the event the Replacement Lender is to replace an Affected Lender
described in the preceding clause (iv), such Replacement Lender consents to the
requested amendment, waiver or modification making the replaced Lender an
Affected Lender.  In the event Borrowers or Agent, as applicable, obtains a
Replacement Lender within ninety (90) days following notice of its intention to
do so, the Affected Lender shall sell, at par, and assign all of its Loan and
funding commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.17(a); provided, however, that (A) Borrowers
shall have reimbursed such Lender for its increased costs and additional
payments for which it is entitled to reimbursement under Section 2.8(a) or
Section 2.8(d), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Borrowers shall pay to Agent the $3,500 processing fee
in respect of such assignment.  In the event that a replaced Lender does not
execute an Assignment Agreement pursuant to Section 11.17(a) within five
(5) Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 11.17(c) and presentation to such replaced Lender of an
Assignment Agreement evidencing an assignment pursuant to this Section 11.17(c),
such replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund the Term Loan due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of $0; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:

(a)[reserved].

(b)Except as provided in clause (a) above, Term Loan Commitment Amount of each
Non-Funding Lender shall be deemed to be $0.

(c)[reserved].

79

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

(d)The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

Section 11.19Reserved.  

Section 11.20Definitions.  As used in this Article 11, the following terms have
the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Defaulted Lender” means any Lender that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
Agent and Borrower Representative in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party or the Borrower Representative, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulted Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy,
insolvency or other similar law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets.  Any determination by Agent that a Lender is a Defaulted
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulted Lender upon delivery of written notice of such determination to
Borrower Representative and each Lender.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates
or (ii) unless an Event of Default has occurred and is continuing, (A) any hedge
fund or private equity fund that is primarily and directly engaged in the
business of purchasing distressed debt or (B) any direct competitor of Credit
Parties, in each case, as determined by Agent in its reasonable

80

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

discretion, and (y) no proposed assignee intending to assume any unfunded
portion of the Term Loan Commitment shall be an Eligible Assignee unless such
proposed assignee either already holds a portion of such Term Loan Commitment,
or has been approved as an Eligible Assignee by Agent.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

Article 12 - MISCELLANEOUS

Section 12.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 12.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to

81

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

procedures approved from time to time by Agent, provided, however, that the
foregoing shall not apply to notices sent directly to any Lender if such Lender
has notified Agent that it is incapable of receiving notices by electronic
communication.  Agent or Borrower Representative may, in their discretion, agree
to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.  

(a)[Reserved].

(b)Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses and obtained by Agent or any
Lender pursuant to the requirements hereof in accordance with such Person’s
customary procedures for handling information of such nature, except that
disclosure of such information may be made (i) to their respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this

82

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 12.6 shall supersede and replace the obligations of Agent and Lenders
under any confidentiality agreement in respect of this financing executed and
delivered by Agent or any Lender prior to the date hereof.

Section 12.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED in the State of New York in the City of New York, Borough of
Manhattan, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c)Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.  Nothing in this Section 12.8(c)
shall amend or modify Sections 12.8(a) or (b) in any respect.    

Section 12.9WAIVER OF JURY TRIAL.  EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING

83

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any advertising material, promotional material, press
release or interview, any reference to the name, logo or any trademark of MCF or
any of its Affiliates or any reference to this Agreement or the financing
evidenced hereby, in any case except (i) as required by Law, subpoena or
judicial or similar order, in which case the applicable Credit Party shall, to
the extent legally permitted to do so, give Agent prior written notice of such
publication or other disclosure, or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

84

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

Section 12.14Expenses; Indemnity

(a)Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses
of Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all reasonable
costs and expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.  If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with

85

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

respect to any liability resulting from the gross negligence or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction.  To the extent that the undertaking set
forth in the immediately preceding sentence may be unenforceable, Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15Reserved.  

Section 12.16Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

86

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

BORROWER REPRESENTATIVE:

 

APTEVO THERAPEUTICS INC.




By:/s/ Marvin White______________    
Name: Marvin White
Title:   President & Chief Executive Officer

 

Address:

Aptevo Therapeutics Inc.      
2401 4th Avenue, Suite 1050


Attn:  Shawnte M. Mitchell
Facsimile:  
E-Mail:  Mitchells@apvo.com

 

 

 



 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

BORROWERS

 

APTEVO THERAPEUTICS INC.




By:/s/ Marvin White______________    
Name: Marvin White
Title:   President & Chief Executive Officer

 

 

Aptevo BioTherapeutics LLC

 

By:/s/ Marvin White__________________
Name:  Marvin White
Title:    President

Aptevo Research and Development LLC




By:/s/ Marvin White__________________
Name:  Marvin White
Title:    President

 

 

 



 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

By: __/s/ Maurice Amsellem______________

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

Payment Account Designation:

SunTrust Bank, N.A.
ABA #:  061000104
Account Name:  MidCap Financial Trust – Collections
Account #:  1000113400435

Attention:  Aptevo Therapeutics

 

 

 

 

 

 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FUNDING XIII TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

By: __/s/ Maurice Amsellem_____

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 




 



 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

By: __/s/ Maurice Amsellem_____

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

Address:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Aptevo transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 






 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

By: ACC Management, LLC, as its General Partner

By: ___/s/ Tanner Powell_______________

Name: __Tanner Powell________________

Title: ___Authorized Signatory__________

 

 

Address:

 

Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra
E-mail: hwidra@apolloLP.com

with a copy to:

Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile: 602-680-4108
E-mail: RealEstateOps@apolloLP.com,
16026804108@tls.ldsprod.com






 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 


LENDER:

FLEXPOINT MCLS HOLDINGS LLC

 

By: ___/s/ Daniel Edelman_____________

Name: Daniel Edelman

Title: Vice President

 

 

Address:

 

Flexpoint MCLS Holdings, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  Account Manager for Metabolon transaction
Facsimile:  301-941-1450

E-mail:  notices@midcapfinancial.com

 

with a copy to:

 

Flexpoint MCLS Holdings, LLC

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450

E-mail:  legalnotices@midcapfinancial.com

 




 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

 

Annex A

 

Commitment Annex

 

 

 

EXHIBITS

 

Exhibit A

 

[Reserved]

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

[Reserved]

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Payment Notification

Exhibit F

 

Form of Closing Checklist

 

 

 

SCHEDULES

 

Schedule

2.1

Scheduled Principal Payments for Term Loan

Schedule

3.1

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule

3.4

Capitalization

Schedule

3.6

Litigation

Schedule

3.17

Material Contracts

Schedule

3.18

Environmental Compliance

Schedule

3.19

Intellectual Property

Schedule

4.9

Litigation, Governmental Proceedings and Other Notice Events

Schedule

5.1

Debt; Contingent Obligations

Schedule

5.2

Liens

Schedule

5.7

Permitted Investments

Schedule

5.8

Affiliate Transactions

Schedule

5.11

Business Description

Schedule

5.14

Deposit Accounts and Securities Accounts

Schedule

6.2

Net Commercial Product Revenue

Schedule

7.4

Post-Closing Obligations

Schedule

8.2(a)

Licensing and Products

Schedule

8.2(b)

Exceptions to Healthcare Representations and Warranties

Schedule

9.1

Collateral

Schedule

9.2

Location of Collateral

 

 

 

 

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

Lender

Term Loan Tranche 1 Commitment Amount

Term Loan Tranche 1 Commitment Percentage

Term Loan Tranche 2 Commitment Amount

Term Loan Tranche 2 Commitment Percentage

MidCap Funding XIII Trust

$10,285,714.29

51.43%

$0

0%

MidCap Financial Trust

$0

0%

$7,714,285.71

51.43%

Apollo Investment Corporation

$8,571,428.57

42.86%

$6,428,571.43

42.86%

Flexpoint MCLS Holdings LLC

$1,142,857.14

5.71%

$857,142.86

5.71%

TOTALS

$20,000,000

100%

$15,000,000

100%

 

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\\DC - 036639/000031 - 8550121

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement (Reserved)

 

MidCap / Aptevo Therapeutics / Term Credit and Security Agreement

\\DC - 036639/000031 - 8550121

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of Aptevo Therapeutics Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of ____________, 2016 among
Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements, subject, in the case of interim financial statements,
to year end reconciliation and the absence of footnotes;

(b)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

(c)except as noted on Schedule 2 attached hereto, Schedule 9.2 to the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;

(d)except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;

(e)except as noted on Schedule 4 attached hereto, Schedule 5.14 to the Credit
Agreement contains a complete and accurate statement of all deposit accounts or
investment accounts maintained by Borrowers and Guarantors;

(f)except as noted on Schedule 5 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against the Borrowers or any Guarantors, (ii)
material inquiries, investigations or proceedings concerning the

 

Exhibit B – Page 1

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

business affairs, practices, licensing or reimbursement entitlements of
Borrowers or any Guarantors, or (iii) material default by Borrowers or any
Guarantors under any Material Contract to which it is a party; 

(g)except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 6 to any previous Compliance Certificate
delivered by Borrower to Agent;

(h)except as noted on Schedule 7 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

(i)except as noted on Schedule 8 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 8 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(j)Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made:  [See attached worksheets].  Such calculations and
the certifications contained therein are true, correct and complete1.

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

Sincerely,

 

 

Aptevo Therapeutics Inc.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

1 

Note to draft: to be included only with quarterly compliance certificates.

 

Exhibit B – Page 2

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit C to Credit Agreement (Reserved)

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of Aptevo Therapeutics Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of ____________, 2016 among
Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and any additional Borrower that may hereafter be added thereto
(collectively, “Borrowers”), MidCap Financial Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $_______________ of Term Loans on
________________, 201__.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects as of the date hereof, except to
the extent such representation or warranty relates to a specific date, in which
case such representation or warranty is true, correct and complete as of such
earlier date; provided, however, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, and (c) no Default or
Event of Default has occurred and is continuing on the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

Sincerely,

 

 

Aptevo Therapeutics Inc.

 

 

By:

 

Name:

 

Title:

 

 

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit E to Credit Agreement (Form of Payment Notification)

 

PAYMENT NOTIFICATION

This Payment Notification is given by ____________________, a Responsible
Officer of Aptevo Therapeutics Inc. (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of August 4, 2016 among
Borrower Representative, Aptevo Biotherapeutics LLC, Aptevo Research and
Development LLC, and the other Borrowers signatory thereto and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 201_.  Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii).  [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]

Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

Note:Funds must be received in the Payment Account by no later than noon Eastern
time for same day application

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.

Sincerely,

 

 

Aptevo Therapeutics Inc.

 

 

By:

 

Name:

 

Title:

 

 

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Exhibit F to Credit Agreement (Form of Closing Checklist)

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 2.1 - Amortization

With respect to each advance under the Term Loan Tranche 1 and Term Loan Tranche
2, commencing on August 1, 2018, and continuing on the same day of each month
thereafter until the advance is repaid in full, Borrowers shall pay to Agent as
a principal payment under the Term Loan an amount equal to (a) the amount of
such advance divided by (b) thirty (30).  

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under each of the Term Loans shall
mature and be due and payable upon the Termination Date.  

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

Borrower

Prior Names

Type of Entity /     State of Formation

States Qualified

State Org. ID Number

Federal Tax ID Number

Location of Borrower (address)

 

Aptevo Therapeutics Inc

N/A

DE Corporation

WA

5833686

81-1567056

2401 4th Ave, Suite 1050, Seattle, WA 98121

Aptevo Research and Development LLC

Emergent Product Development Seattle LLC

Trubion Pharmaceuticals, Inc.

DE Limited Liability Company

WA

4858233

52-2385898

2401 4th Ave, Suite 1050, Seattle, WA 98121

Aptevo BioTherapeutics LLC

N/A

DE Limited Liability Company

AL

AK

AZ

AR

CA

CO

CT

FL

GA

HI

ID

IL

IN

IA

KS

LA

ME

MD

MA

MI

MN

MS

MO

MT

NV

NH

NJ

NY

NC

ND

 

OK

OR

PA

RI

SC

SD

TN

TX

UT

VT

WA

WV

WI

WY

 

5937234

81-1429784

2401 4th Ave, Suite 1050, Seattle, WA 98121

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 3.4 – Capitalization

 

Credit Party

Authorized Equity

Holder(s) of Issued and Outstanding Equity

Equity Held

Percentage of Ownership

Aptevo Therapeutics Inc.

500,000,000 shares of Common Stock

15,000,000 shares of Preferred Stock

Public Shareholders

All outstanding stock

100%

Aptevo Research and Development LLC

Membership interests

Aptevo Therapeutics Inc.

All membership interests

100%

Aptevo BioTherapeutics LLC

Membership interests

Aptevo Therapeutics Inc.

All membership interests

100%

Aptevo Europe Limited

5,000 Ordinary Shares

Aptevo Therapeutics Inc.

1 ordinary share

100%

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

Schedule 3.6 – Litigation

None.

 

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 3.15 – Brokers, Finders or Other Intermediaries

Piper Jaffray

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 3.17 – Material Contracts

 

1.

Supply Agreement, dated April 29, 2014, between Aptevo BioTherapeutics LLC and
Rovi Contract Manufacturing, S.L.

 

2.

Manufacturing Services Agreement, dated May 27, 2015, Aptevo BioTherapeutics LLC
and Patheon UK Limited

 

3.

Addendum to Development and Technical Transfer Services Agreement dated December
21, 2009, dated October 7, 2013, by and between Patheon UK Limited and CNJ
Holdings Inc.

 

4.

Non-Exclusive License Agreement, dated November 29, 2005, between ICOS
Corporation and The Christmas Consortium, LLC.

 

5.

Non-Exclusive License Agreement, dated July 21, 2008, by between Trubion
Pharmaceuticals and Hospital Clinic I Provincial de Barcelona

 

6.

Exclusive License Agreement, dated December 12, 2011, .by and between University
of Washington and Emergent Product Development Seattle LLC

 

7.

Patent License Agreement, dated April 5, 2016, by and between the U.S.
Department of Health and Human Services, as represented by The National Cancer
Institute, and Emergent BioSolutions Inc.

 

8.

Commercial Platform License Agreement, dated January 8, 2016, by and between
Open Monoclonal Technology, Inc. and Emergent Product Development Seattle, LLC

 

9.

License Agreement, dated October 13, 2013, by and between Lonza Sales AG and
Emergent Product Development Seattle, LLC

 

10.

Research Evaluation Agreement, dated December 10, 2003, by and between Lonza
Biologics PLC and Trubion Pharmaceuticals, Inc.

 

11.

Settlement and Amendment, dated November 20, 2012, Concerning a Manufacturing
Agreement dated December 2, 2005 and a Commercial Supply Agreement dated June
20, 2011 between CMC ICOS Biologics, Inc. and Aptevo BioTherapeutics LLC (as
successor-in-interest to Inspiration Biopharmaceuticals, Inc.)

 

12.

Amendment No. 1 to the Settlement & Amendment dated November 20, 2012, dated
December 13, 2012, by and between Inspiration Biopharmaceuticals, Inc. and CMC
ICOS Biologics, Inc.

 

13.

License and Co-Development Agreement, dated as of August 19, 2014, by and
between Emergent Product Development Seattle, LLC and MorphoSys AG (the
“MorphoSys Collaboration Agreement”)

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

14.

First Amendment to MorphoSys Collaboration Agreement, dated June 19, 2015  

 

15.

Second Amendment to License and Co-Development Agreement, dated December 7,
2015, by and between Emergent Product Development Seattle, LLC and MorphoSys AG.

 

16.

Amended and Restated License Agreement, dated as of November 28, 2008, by and
between Cangene Corporation (as successor-in-interest to Inspiration
Biopharmaceuticals, Inc.) and The University of North Carolina at Chapel Hill,
as amended on June 14, 2012

 

17.

Consent letter regarding Amended and Restated License Agreement dated as of
November 28, 2008, dated July 23, 2012, by and between The University of North
Carolina at Chapel Hill and Inspiration Biopharmaceuticals Inc.

 

18.

Lease, dated November 19, 2011, by and between Brandywine Operating Partnership,
L.P. and Cangene Biopharma, Inc.

 

19.

Fourth and Battery Office Lease, dated as of April 28, 2003, by and between
Emergent Product Development Seattle, LLC (as successor-in-interest to Trubion
Pharmaceuticals, Inc. and Genecraft, Inc.) and Selig Real Estate Holdings Eight
L.L.C. (the “Seattle Office Lease”)

 

20.

Seattle Office Lease Amendment, dated December 8, 2004

 

21.

Seattle Office Lease Amendment, dated February 1, 2006

 

22.

Seattle Office Lease Amendment, dated February 2, 2007

 

23.

Seattle Office Lease Amendment, dated June 7, 2010

 

24.

Seattle Office Lease Amendment, dated December 21, 2010

 

25.

Seattle Office Lease Amendment, dated July 17, 2012

 

26.

Seventh Amendment to Seattle Office Lease, dated December 5, 2014

 

27.

CMC Commercial Supply (Manufacturing Services) Agreement, dated June 17, 2011,
between CMC ICOS Biologics, Inc. and Aptevo BioTherapeutics LLC (as
successor-in-interest to Inspiration Biopharmaceuticals, Inc.)

 

28.

Distribution Agreement, dated September 9, 2011, by and between Laboratorios
Clausen SA and Cangene Corporation, as assigned and assumed by Roemmers on
November 30, 2012

 

29.

Medicare Coverage Gap Discount Program Agreement, Contract No. P1325, effective
May 2, 2016

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

30.

Medicare Coverage Gap Discount Program Data Agreement, Contract No. P1325, with
an initial effective date of January 1, 2013. 

 

31.

Life Technologies DG44 Commercial Production License Agreement, dated July 28,
2016, by and between Life Techonologies Corporation and Emergent BioSolutions
Inc.

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 3.18 – Environmental Compliance

None.

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

Schedule 3.19 – Intellectual Property

 

INTANGIBLE ASSETS SCHEDULE

 

 

 

 

 

LICENSE AND SIMILAR AGREEMENTS

 

 

 

 

 

 

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 4.9 – Litigation, Governmental Proceedings and Other Notice Events

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.1 – Debt; Contingent Obligations

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.2 – Liens

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.7 – Permitted Investments

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.8 – Affiliate Transactions

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.11 – Business Description

Aptevo Therapeutics Inc. is a biotechnology company focused on novel oncology
(cancer) and hematology (blood disease) therapeutics to meaningfully improve
patients’ lives. Our core technology is the ADAPTIR™ (modular protein
technology) platform. We also have four revenue-generating products in the areas
of hematology and infectious diseases, as well as various investigational stage
product candidates in immuno-oncology. Aptevo was formed to own and operate
certain assets from the biosciences business of Emergent BioSolutions Inc. in
connection with the separation and distribution described in this information
statement.

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 5.14 – Deposit Accounts and Securities Accounts

Bank Name

Account Number

Account Type

Branch Address

Name of Borrower Holding Account

Wells Fargo

*****

Holding

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

*****

Operating

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

*****

Operating

999 3rd Ave Seattle, WA 98104

Aptevo Research and Development LLC

Wells Fargo

*****

Operating

999 3rd Ave Seattle, WA 98104

Aptevo BioTherapeutics LLC

Wells Fargo

*****

Corporate Card Collateral Account

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.

Wells Fargo

*****

Money Market  Investment Account

999 3rd Ave Seattle, WA 98104

Aptevo Therapeutics Inc.




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Schedule 6.2 – Minimum Net Commercial Product Revenue Schedule

 

Defined Period Ending

Minimum Net Commercial Product Revenue Amount

30-Sep-16

$34,847,470

31-Dec-16

$35,000,000

31-Mar-17

$37,407,817

30-Jun-17

$40,080,154

30-Sep-17

$40,195,283

31-Dec-17

$42,998,119

31-Mar-18

$43,184,806

30-Jun-18

$45,199,674

30-Sep-18

$47,724,908

31-Dec-18

$50,751,886

31-Mar-19

$51,870,162

30-Jun-19

$53,148,191

30-Sep-19

$54,585,973

31-Dec-19

$56,077,007

31-Mar-20

$56,443,630

30-Jun-20

$56,862,627

30-Sep-20

$57,333,998

31-Dec-20 and the last day of each calendar quarter occurring thereafter

$57,822,828

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

Schedule 7.4 – Post Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below:

 

 

 

1.

Borrowers shall, by the date that is thirty (30) days after the Closing Date (or
such later date as Agent may agree in writing), provide Agent with endorsements
to Borrowers’ property insurance policies naming Agent as lender loss payee and
endorsements to Borrowers’ liability insurance policies naming Agent as
additional insured in respect of each of the insurance policies required by
Section 4.4.

 

 

2.

Borrowers shall, by the date that is thirty (30) days following the Closing Date
(or such later date as Agent may agree in writing), provide Agent with an
executed landlord’s agreement, which shall be reasonably satisfactory in form
and substance to Agent, for the location at 2401 4th Ave, Suite 1050, Seattle,
WA 98121.

 

 

3.

Borrowers shall, by the date that is sixty (60) days following the Closing Date
(or such later date as Agent may agree in writing), provide Agent with executed
landlord’s agreements, consignment agreements, landlord waivers, and/or bailee
waivers (as applicable), each of which shall be reasonably satisfactory in form
and substance to Agent, for each of the following locations: (a) 920 Cassatt RD
Suite 100, Berwyn PA 19312, and (b) 1111 S. Paca St., Baltimore, MD 21230.

 

 

4.

Borrowers shall, by the date that is ten (10) Business Days following the
Closing Date (or such later date as Agent may agree in writing) cause shares
representing 65% of the stock of Aptevo Europe Ltd. together with undated stock
powers (or the equivalent) with respect thereto duly executed in blank to be
delivered to the Agent.

 

 

5.

Borrowers shall, within fifteen (15) days after the Closing Date (or such later
date as Agent may agree in its sole discretion), ensure that each Deposit
Account and Securities Account (other than Excluded Accounts) maintained by
Borrowers shall be subject to a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, each of which shall be in
form and substance reasonably satisfactory to Agent.

 

Borrower’s failure to complete any of the above obligations on or before the
date indicated above (as such may be extended by Agent in its sole discretion),
or Borrower’s failure to deliver any of the above listed items on or before the
date indicated above (as such may be extended by Agent in its sole discretion),
shall constitute an immediate Event of Default.

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Article I.Schedule 8.2(a) – Licensing and Products 

Article II.Products:

Approved Products

Indication(s)

WinRho® SDF [(Rho(D) Immune Globulin Intravenous (Human)]

ITP – immune thrombocytopenic purpura (in the Rho(D) indication)  

Treating non-splenectomized, Rho(D)(-) positive children with chronic or acute
immune ITP, adults with chronic ITP and children and adults with ITP secondary
to HIV infection in clinical situations requiring an increase in platelet count
to prevent excessive hemorrhage

HDN – hemolytic disease of the newborn (in the Rho(D) indication)  

Preventing Rho(D) immunization in Rho(D)(-) women

Treating Rho(D)(-) patients after transfusions with incompatible Rho(D)(+) blood
or erythrocyte (red blood cell) products

HepaGam B® [Hepatitis B Immune Globulin Intravenous (Human)]

Treatment following exposure to hepatitis B

Prevention of hepatitis B recurrence following liver transplantation in patients
who are positive for hepatitis B surface antigen (a protein found on the surface
of hepatitis B virus and in the blood or serum of hepatitis B infected
individuals)

VARIZIG® [Varicella Zoster Immune Globulin (Human)] (the DIN related to the
lyophilized product will not transfer to Aptevo)

Treatment following exposure to varicella (chickenpox) in high-risk patient
groups, including children with compromised immune systems, newborns and
pregnant women

Prevention and reduction of severity in maternal infections within four days of
exposure to varicella zoster virus

IXINITY [coagulation factor IX (recombinant)]

Control and prevention of bleeding episodes and for management of bleeding
during operations in adults and children, 12 years of age and older, with
hemophilia B

 



\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Investigational Stage Product Candidates

Product Candidates

Description

MOR209/ES414

Bispecific immunotherapeutic protein targeting prostate specific membrane
antigen, or PSMA, being developed for metastatic castration-resistant prostate
cancer in collaboration with MorphoSys AG

ES210

Bispecific protein therapeutic for inflammatory bowel disease and other
autoimmune and inflammatory diseases

ES425

Bispecific immunotherapeutic protein that targets ROR1, an antigen found on
several solid tumors and hematologic malignancies

otlertuzumab

Monospecific protein therapeutic for chronic lymphocytic leukemia

5E3 mAb

Monoclonal antibody therapeutic for Alzheimer’s disease

ADAPTIR Therapeutic Candidates

Other candidates that are focused on immuno-oncology and based on the ADAPTIR
platform technology are in different stages of pre-clinical development

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Regulatory Licenses held by Aptevo Therapeutics Inc.

WinRho (Liquid)

Country

Distributor

Licence Holder

Strength (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ Licence #

Launch Date

(mm/yyyy)

USA

Emergent US Sales Team

Cangene Corporation (dba Emergent BioSolutions)

600

HDN, ITP

Approved/ Launched

3/31/2005

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

NDC 53270-3120-1

03/2006

1500

HDN, ITP

Approved/ Launched

NDC53270-3300-1

2500

HDN, ITP

Approved/ Launched

NDC 53270-3500-1

5000

HDN, ITP

Approved/ Launched

NDC  53270-3100-1

15000

HDN, ITP

Approved/ Launched

NDC 53270-3000-1

Canada

CBS, HemaQuebec

Cangene Corporation (dba Emergent BioSolutions)

600

HDN, ITP

Approved/ Launched

11/23/2007

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

DIN 2302551

06/2008

1500

HDN, ITP

Approved/ Launched

DIN 2302578

2500

HDN, ITP

Approved/ Launched

DIN 2302586

5000

HDN, ITP

Approved/ Launched

DIN 2302594

15000

HDN, ITP

Approved/ Launched

DIN 2302608

Portugal

PARS S.A

Cangene Europe Ltd (dba Emergent BioSolutions

1500

HDN

Approved

9/9/2013

5

Renewal Due:
2018-09-09

5492012

TBD

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

India

Paviour Pharmaceuticals

Cangene Corporation (dba Emergent BioSolutions) / Distributor

600, 1500, 5000

HDN, ITP

Approved

5/15/2015

3

Renewal Due:              2018-05-14

BP-27

TBD

Uruguay

Roemmers S.A.

Cangene Corporation (dba Emergent BioSolutions)

600, 1500, 5000

HDN, ITP

Approved/ Launched

2/8/2012

5

Renewal Due:
2017-02-08

43363 (600 IU)                   43361 (1500 IU)             43362 (5000 IU)

05/2012

Kuwait

InterPharmex FZCO

Cangene Corporation (dba Emergent BioSolutions)

600, 1500, 5000

HDN, ITP

Approved/ Launched

5/4/2012

3

TBD

6306 (600 IU)
6307 (1500 IU)
6308 (5000IU)

01/2014

Saudi Arabia

Cangene Corporation (dba Emergent BioSolutions)

600, 1500, 5000

HDN, ITP

Not submitted

TBD

TBD

TBD

TBD

TBD

UAE

Cangene Corporation (dba Emergent BioSolutions)

600, 1500, 5000

HDN, ITP

Not submitted

TBD

TBD

TBD

TBD

TBD

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

WinRho (Lyo)

Country

Distributor

Licence Holder

Strength          (IU)

Indication

Licensure/ Filing Status
(Approved, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ License #

Launch Date


(mm/yyyy)

USA

Not Applicable
(see Comments)

Cangene Corporation (dba Emergent BioSolutions)

600

HDN, ITP

Approved

4/30/1997

N/A - valid indefinitely

N/A - product no longer being shipped

NDC 0944-2950-02

 

1500

HDN, ITP

NDC 0944-2950-04

5000

HDN, ITP

4/25/1997

NDC 0944-2950-06

Canada

CBS, HemaQuebec

Cangene Corporation (dba Emergent BioSolutions)

600

HDN, ITP

Approved

12/31/1996

N/A - valid indefinitely

N/A - product no longer being shipped

DIN 02217430

12/1996

1500

HDN, ITP

DIN 02217449

5000

HDN, ITP

DIN 02230397

Nicaragua

unknown

unknown

unknown

 

Approved

1/5/2009

Unknown

N/A - product no longer being shipped

2007-02762

Not launched

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Tunisia

Expat Services

Cangene Corporation (dba Emergent BioSolutions)

1500

HDN, ITP

Approved

1999-12-18 (HDN)
2003-06-18 (ITP)

Unknown

N/A - product no longer being shipped

AMM No. 3213011

unknown

United Arab Emirates

InterPharmex FZCO

Cangene Corporation (dba Emergent BioSolutions)

1500

HDN

Approved

4/15/2009

5

Licensure expired 2014-04-14 - product no longer being shipped

7364-8860-2

05/2002

Uruguay

Roemmers S.A.

Cangene Corporation (dba Emergent BioSolutions)

600

HDN, ITP

Approved

5/17/2002

10

Withdrawal notice sent to distributor 2013-06-24 - product no longer being
shipped

38889

05/2002

1500

HDN, ITP

38891

5000

HDN, ITP

38892

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

HepaGamB

Country

Distributor

Licence Holder

Strength (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/Licence #

Launch Date

(mm/yyyy)

USA

Cangene BioPharma,
Novation

Cangene Corporation (dba Emergent BioSolutions)

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Approved/ Launched

2006-01-27 (PEP) and 2007-04-06 (LT)

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

NDC (vials):
1.0 mL: 60492-0052-1 (CNJ)
60592-0053-1 (Novation)
5.0 mL: 60492-0051-1 (CNJ)
60492-0054-1 (Novation)

03/2006

Canada

CBS, HemaQuebec

Cangene Corporation (dba Emergent BioSolutions)

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Approved/ Launched

2009-04-23 (PEP) and 2007-01-19 (LT)

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

DIN:  02290979

08/2007

Kuwait

InterPharmex

Cangene Corporation (dba Emergent BioSolutions)

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Approved

2/14/2012

5

Renewal Due:
2017-02-13

6262 (1 mL)
6263 (5 mL)

TBD

UAE

Not submitted

TBD

TBD

TBD

TBD

TBD

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

VariZig (liquid)

Country

Distributor

License Holder

Strength          (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ Licence #

Launch Date

(mm/yyyy)

U.S.

ASD and FFF Enterprises

Cangene Corporation (dba Emergent BioSolutions)

125

post-exposure prophylaxis of varicella in high risk individuals
(immunocompromised children and adults, newborns of mothers with vaicella,
premature infants, neonates, adults without evidence of immunity, pregnant
women.

Approved

2014-09-29

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

NDC:
VARIZIG vial: 53270-0126-1
VARIZIG shelf carton: 53270-0126-2

TBD

Canada

CBS, HemaQuebec

Cangene Corporation (dba Emergent BioSolutions)

125

Prevention/reduction in severity of maternal infections to the varicella zoster
virus.

Approved

6/18/2015

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

DIN: 02442183

TBD




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

VariZig (Lyo)

Country

Distributor

License Holder

Strength          (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ Licence #

Launch Date

(mm/yyyy)

Canada

CBS, HemaQuebec

Cangene Corporation (dba Emergent BioSolutions)

125

Prevention/reduction in severity of maternal infections to the varicella zoster
virus.

Approved/ Launched

1/18/2001

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

DIN 2243342

03/2006

U.S.

FFF Enterprises

Cangene Corporation (dba Emergent BioSolutions)

125

post-exposure prophylaxis of varicella in high risk individuals
(immunocompromised children and adults, newborns of mothers with vaicella,
premature infants, neonates, adults without evidence of immunity, pregnant
women.

Approved/ Launched

12/20/2012

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

NDC:
VARIZIG vial: 53270-0125-1
Diluent vial: 53270-0177-1
Unit carton: 53270-0125-2

02/2013

 

 

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

IXinity

Country

Distributor

License Holder

Strength          (IU)

Indication (currently proposed)

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ Licence #

Launch Date

(mm/yyyy)

U.S.

EBSI-Baltimore

Cangene Corporation (dba Emergent BioSolutions)

500 IU vial

IXINITY is a coagulation factor IX (recombinant) indicated in adults and
children ≥ 12 years of age with hemophilia B for control and prevention of
bleeding episodes, and for perioperative management.
IXINITY is not indicated for induction of immune tolerance in patients with
hemophilia B.

Approved

4/29/2015

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

NDC 53270-0270-1

 

1000 IU vial

NDC 53270-0271-1

 

1500 IU vial

NDC 53270-0272-1

 

500 IU carton

NDC 53270-0270-5

 

1000 IU carton

NDC 53270-0271-5

 

1500 IU carton

NDC 53270-0272-5

 

1000 IU - x2 carton

NDC 53270-0271-6

 

1500 - x2 carton

NDC 53270-0272-6

 

5 mL Sterile, WFI in a prefilled 10 mL syringe

NDC 53270-0280-1

 

 

 

 

 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Regulatory Licenses held by distributors on Cangene Corporation’s behalf

WinRho (Liquid)

Country

Distributor

Licence Holder

Strength (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ Licence #

Launch Date

(mm/yyyy)

Azerbaijan

RA Pharamceuticals

Distributor

600, 1500, 5000

HDN, ITP

In review

TBD

TBD

TBD

TBD

TBD

Colombia

Amarey Nova Medical

Distributor

600, 1500

HDN, ITP

In review

TBD

TBD

TBD

TBD

TBD

Egypt

Egyptian Pharmex

Distributor

600, 1500

HDN, ITP

In review

TBD

TBD

TBD

TBD

TBD

Ethiopia

Pharmadrug Production GmbH

Distributor

TBD

TBD

Not submitted

TBD

TBD

TBD

TBD

TBD

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Hong Kong

Hind Wing Co. Ltd

Distributor

600, 1500

HDN, ITP

Approved & Launched

5/19/2014

5

Renewal Due:
2019-05-18

HK-62857 (600IU)
HK-62858 (1500IU)

07/2015

Malaysia

Pharmaforte

Distributor

600, 1500, 5000

HDN, ITP

Not submitted

TBD

TBD

TBD

TBD

TBD

Pakistan

Eastern Trade & Distribution Co

Distributor

600, 1500

HDN, ITP

In review

TBD

TBD

TBD

TBD

TBD

South Korea

BL&H Co. Ltd.

Distributor

600, 1500, 5000

HDN, ITP

Approved/ Launched

11/9/2012

Unknown

N/A  

2705/ (Ku) 315

02/2013

Turkey

RA Pharmaceuticals

Distributor

600, 1500

HDN, ITP

Approved/ Launched

12/19/2014

N/A - Licensure valid indefinitely

N/A

47 - 600IU
49 - 1500IU

12/2014

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Bahrain

InterPharmex FZCO

Distributor  

600, 1500, 5000

HDN, ITP

Not submitted

TBD

TBD

TBD

TBD

TBD

Iraq

Distributor

600

HDN, ITP

Approved/ Launched

8/7/2013

5

TBD

2583

03/2014

1500

HDN, ITP

2583

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

WinRho (Lyo)

Country

Distributor

Licence Holder

Strength          (IU)

Indication

Licensure/ Filing Status
(Approved, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/ License #

Launch Date


(mm/yyyy)

Colombia

Amarey

Distributor

1500

HDN, ITP

Approved

1999-11-30 (HDN)
2000-05-26 (ITP)

5

Last renewal approved:
2010-12-16

License expires:
2015-11-04

INVIMA 2010 M-13958-R1

11/1999

Egypt

D: Dr .Ghada Ahmed Abdel Khalek
81 mohamed fareed st., Heliopolis.Cairo. Egypt.
Mobile: +20 (022201496)

Alternate Address:
Egyptian Pharmex 143 Misr & El Sudan St. Cairo, Eqypt  tel: +20 (12) 213 8571
fax: +202 241 3699
Dr. Tarek Wagdy tarek@egyptianpharmex.com

Distributor

300

HDN, ITP

Approved

7/30/2002

10

Valid until 29-Jul-2012
  
Renewal filed 30-Jul-2012                                      

22052/2002

07/2002

1500

HDN, ITP

22051/2002

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Hong Kong

Hind Wing Co. Ltd

Distributor

600

HDN, ITP

Approved

6/29/2001

10

License expires:
2016-06-28

HK-48096

06/2001

1500

HDN, ITP

HK-48097

India

Paviour Pharmaceuticals

Distributor

600

HDN, ITP

Approved

2/16/2006

10

License expires:
2015-02-15

BP-27

02/2006

1500

HDN, ITP

5000

HDN, ITP

Malaysia

Pharmaforte (M) Sdn. Bhd.

Distributor

1500

HDN, ITP

Approved

12/27/2007

5

12/31/2017

MAL20081737A

12/2007

5000

HDN, ITP

MAL20081736A

Mexico

Mega Pharma S.A.

Distributor

600

HDN, ITP

Approved

3/17/2003

N/A - valid indefinitely

N/A - product no longer being shipped

098M2003 SSA

03/2003

1500

HDN, ITP

5000

HDN, ITP

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Pakistan

Eastern Trade & Distribution Co.

Distributor

600

HDN, ITP

Approved

11/23/1999

5

License expired 2014-11-22 - product no longer being shipped

025216

11/1999

1500

HDN, ITP

South Korea

BL&H Co. Ltd

Distributor

600

HDN, ITP

Approved

3/13/2002

Unknown

N/A - product no longer being shipped

315

03/2002

1500

HDN, ITP

5000

HDN, ITP

Turkey

RA Pharamceuticals

Distributor

600

HDN, ITP

Approved

3/6/2009

N/A - valid indefinitely

N/A - product no longer being shipped

47

12/1996

1500

HDN, ITP

49

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

HepaGamB

Country

Distributor

Licence Holder

Strength (IU)

Indication

Licensure/ Filing Status
(Approved, Launched, Withdrawn, In review, Not submitted)  

Original Licensure Approval Date

(yyyy-mm-dd)

Licensure Renewal Period

(yrs)

Most Recent Renewal Date/ Withdrawl Date/ Exp Date
(yyyy-mm-dd)

Registration/Licence #

Launch Date

(mm/yyyy)

Azerbaijan

RA Pharamceuticals

Distributor

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

In review

TBD

TBD

TBD

TBD

TBD

Egypt

Egyptian Pharmex

Distributor

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

In review

TBD

TBD

TBD

TBD

TBD

Israel

Tzamal Bio-Pharma Ltd.

Distributor

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Approved/ Launched

4/21/2009

10

Renewal Due:
2024-03-21

140 62 31748 00

08/2009

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

Turkey

RA Pharamceuticals

Distributor

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Approved/ Launched

8/8/2012

N/A - Licensure valid indefinitely

N/A - Licensure valid indefinitely

No. 49 (1 mL)  
No. 48 (5 mL)

09/2014

Bahrain

InterPharmex

Distributor

> 312 IU/mL (1.0 mL and 5.0 mL formats)

Post exposure Prophylaxis and Liver Transplant

Not submitted

TBD

TBD

TBD

TBD

TBD

Libya

Distributor

Not submitted

TBD

TBD

TBD

TBD

TBD

 




\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

Schedule 8.2(b) – Exceptions to Healthcare Representations and Warranties

None.


 

\DC - 036639/000031 - 8550121 v15

--------------------------------------------------------------------------------

 

 

 

Schedule 9.1 – Collateral

The Collateral consists of all of Borrower’s assets (other than Excluded
Property), including without limitation, all of Borrower’s right, title and
interest in and to the following, whether now owned or hereafter created,
acquired or arising:

 

(a)

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, securities accounts, fixtures,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)

all of Borrowers’ books and records relating to any of the foregoing; and

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

 

 

 




 

i

 

\DC - 036639/000031 - 8550121 v15

 

--------------------------------------------------------------------------------

 

 

Schedule 9.2 – Collateral Information

Borrower

Chief Executive Office

Location of Books/Records and/or Collateral

Aptevo Therapeutics Inc

2401 4th Ave, Suite 1050, Seattle, WA 98121

2401 4th Ave, Suite 1050, Seattle, WA 98121 (Leased)

Aptevo Research and Development LLC

2401 4th Ave, Suite 1050, Seattle, WA 98121

2401 4th Ave, Suite 1050, Seattle, WA 98121 (Leased)

Fretz Road, Souderton, PA 18964 (Third Party Location)

18 Reid Way, Melbourne Airport, Victoria 3045 (Third Party Location)

Aptevo BioTherapeutics LLC

2401 4th Ave, Suite 1050, Seattle, WA 98121

920 Cassatt RD Suite 100, Berwyn PA 19312 (Leased)

Camden Industrial Park Facility, 1111 S. Paca St., Baltimore, MD (Leased)

400 Professional Dr, Suite 400

Gaithersburg, MD 20879 (Third Party Location)

155 Innovation Dr.
Winnipeg, MB, CA
R3T 5Y3 (Third Party Location)

 

 

ii

 

\DC - 036639/000031 - 8550121 v15

 